Exhibit 10.3

 

Execution Version

 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (“Agreement”) is dated as of
June 27, 2014, among CRYSTAL FINANCIAL LLC, as administrative agent and
collateral agent for the First Lien Lenders (defined below) (in such capacity,
the “Senior Agent” or “First Lien Agent”), LANE FIVE PARTNERS LP, as collateral
agent for the Second Priority Lenders (defined below) (“Lane Five” or “Second
Lien Agent”), and BODY CENTRAL STORES, INC., BODY CENTRAL SERVICES, INC., and
BODY CENTRAL DIRECT, INC. (collectively, the “Borrowers”), and BODY CENTRAL
CORP., as guarantor (“Company”) and any other Grantor (defined below) listed on
the signature pages or otherwise from time to time signatories hereto. Each
capitalized term used herein shall have the meanings set forth in Section 1
below or as otherwise set forth herein.

 

R E C I T A L S:

 

A.                                    Body Central Stores, Inc., as lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers, and Crystal Financial LLC, for itself and certain other lenders, and
as administrative agent and collateral agent, are party to that certain Credit
Agreement dated as of February 6, 2014 (as amended, modified, supplemented or
restated from time to time pursuant to the terms of this Agreement, the “Loan
Agreement”). In connection with the Loan Agreement, the Loan Parties (as defined
in the Loan Agreement) executed and delivered, or caused to be executed and
delivered to or for the benefit of the Senior Agent and each First Lien Lender
certain other Loan Documents, including, but not limited to, deposit account
control agreements, consents, assignments, security agreements, pledge
agreements, agreements, instruments, guarantees and financing statements in
connection with the indebtedness referred to in the Loan Agreement (all of the
foregoing, together with the Loan Agreement, are hereinafter collectively
referred to as the “Loan Documents”).

 

B.                                    Contemporaneous with the execution and
delivery of this Agreement, the Borrowers, the Company and the other Guarantors,
the Second Priority Lenders, and the Second Lien Agent are entering into and
delivering that certain Securities Purchase Agreement, dated as of June 27, 2014
(as same may be amended, restated, supplemented or otherwise modified from time
to time pursuant to the terms hereof, the “Subordinated Credit Agreement”),
pursuant to which the Second Priority Lenders are purchasing the aggregate sum
of $18,000,000 in three year, 7.5% Subordinated Convertible Promissory Notes
from the Borrowers as more fully outlined in the Subordinated Credit Agreement.

 

C.                                    As an inducement to and as one of the
conditions precedent to the agreement of the Senior Lenders to consent to the
Borrowers entering into the Subordinated Credit Agreement (including the
guaranty of the Obligations thereunder by the Company), including, without
limitation, the grant of certain junior and subordinated liens and security
interests thereunder, the Senior Lenders have required the parties hereto enter
into and deliver this Agreement to, among other things, provide for: (i) the
subordination in right of payment and priority of the Second Priority
Obligations under the Second Priority Documents (including, without limitation,
the Notes and the Subordinated Credit Agreement) (subordinating both the Second
Priority

 

--------------------------------------------------------------------------------


 

Obligations, themselves, as well as the Liens securing such Second Priority
Obligations) to the First Priority Obligations under the First Priority
Documents, (ii) certain restrictions on the Second Priority Lenders’ rights to
receive payments under the Notes and the Subordinated Credit Agreement, and
(iii) certain restrictions on the exercise of remedies by the Second Lien Agent
and the Second Priority Lenders all as set forth and to the extent herein
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

 

SECTION 1.                            (a)  Definitions. As used in this
Agreement, capitalized terms shall have the meanings specified in Schedule 1
hereto.

 

(b)                                 Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. When used
in reference to the Senior Agent, the phrase “applicable First Priority Lenders”
shall mean the First Priority Lenders for whom the Senior Agent acts as
collateral agent, trustee or representative; the phrase “applicable First
Priority Document” means the First Priority Documents under which the Senior
Agent acts as collateral agent, trustee or representative; and the phrase
“applicable First Priority Claims” means the First Priority Claims of the Senior
Agent and the First Priority Lenders for whom it acts as collateral agent,
trustee or representative. When used in reference to the Second Lien Agent, the
phrase “applicable Second Priority Lenders” shall mean the Second Priority
Lenders for whom the Second Lien Agent acts as collateral agent, trustee or
representative; the phrase “applicable Second Priority Document” means the
Second Priority Documents under which the Second Lien Agent acts as collateral
agent, trustee or representative; and the phrase “applicable Second Priority
Claims” means the Second Priority Claims of the Second Lien Agent and the Second
Priority Lenders for whom it acts as collateral agent, trustee or
representative.

 

SECTION 2.                            Priorities.

 

2.1                               Subordination of Debt; Prohibition on
Payment.  (a)  Notwithstanding applicable law to the contrary, whether under the
UCC or otherwise, the Second Priority Claims are hereby subordinated in right of
payment to the First Priority Claims in an aggregate principal amount

 

2

--------------------------------------------------------------------------------


 

not to exceed the Senior Debt Cap to the extent and in the manner hereinafter
set forth in this Agreement. Notwithstanding any contrary terms of the Second
Priority Documents, until the Discharge of First Priority Claims in accordance
with the First Priority Documents, neither the Borrowers, the Company nor any
other Person obligated on the Second Priority Claims may make, and neither the
Second Lien Agent nor any Second Priority Lender may accept, any Distribution
with respect to the Second Priority Claims; provided that, notwithstanding the
foregoing, the Borrowers may pay and the Second Priority Lenders and Second Lien
Agent may accept: (i) interest at a rate of 7.5% per annum (the “PIK Interest
Amount”) and payable in kind by increasing the principal amount due under the
Notes by an amount equal to the PIK Interest Amount and other Permitted
Non-Blockable Second Priority Payments; provided, further, that, so long as no
First Priority Default is then existing and continuing, or will result therefrom
under the First Priority Documents, and at the time such Distribution is
proposed to be made the Borrowers or the Company has otherwise satisfied the
Second Priority Claim Distribution Condition, Borrowers or the Company, as
applicable, may pay and the Second Priority Lenders may receive quarterly
interest payment obligations arising under the Notes and Subordinated Credit
Agreement by payment of cash in the amount equal to the applicable quarterly
payment calculated at an interest rate of 7.5% per annum. Prior to making any
cash interest payment in respect of the Second Priority Claims, one of the Lead
Borrower’s (as defined in the Loan Agreement) financial officers shall execute
and deliver a certificate to the Senior Agent certifying (1) that no First
Priority Default exists under the Loan Agreement, and (2) that the Second
Priority Claim Distribution Condition has been met and satisfied as provided
herein. The Senior Agent shall provide the Second Priority Agent with written
notice of (x) the occurrence and continuation of a First Priority Default under
any First Priority Document, (y) such First Priority Default has occurred and
has not been cured or waived and (z) invoking any payment restriction as may be
applicable under this Agreement, in which case no cash payment (excluding for
these purposes reimbursement of Second Lien Agent’s reasonable and documented
out of pocket costs and expenses that constitute Permitted Non-Blockable Second
Priority Payments) shall be made by any Borrower, the Company, any Grantor or
any Subsidiary; provided further that the failure of the Senior Agent to provide
the Second Priority Agent with the aforesaid notice shall not in any way
constitute a waiver of any of Senior Agent’s and/or First Priority Lenders’
rights under this Agreement, including, without limitation, in respect of any
pay over and/or turnover rights with respect to any payments or other
Distributions received by the Second Priority Agent and/or any Second Priority
Lender not otherwise permitted under this Agreement.

 

(b)                                 Notwithstanding the foregoing, any
Obligation owed by the Grantors under the First Priority Loan Documents in
excess of the Senior Debt Cap is hereby expressly made subordinate and subject
in right of payment to the payment in full of the Second Priority Obligations.

 

(c)                                  In addition to the payment of interest as
provided in clause (a) above and notwithstanding anything in this Agreement to
the contrary, (i) all amounts due under the Notes shall be convertible at any
time, in whole or in part, at the option of the holders of such Notes into
shares of common stock (the “Common Stock”) of the Company (such converted
shares, the “Conversion Shares”) at a fixed conversion price as shall be set
under the Subordinated Credit Agreement and (ii) neither the Conversion Shares
nor any cash proceeds received by the Second Lien Agent or any Second Priority
Lenders from any sale or other disposition of such

 

3

--------------------------------------------------------------------------------


 

Conversion Shares shall be subject to this Agreement.  For the avoidance of any
doubt, it is hereby agreed and understood (i) that the terms of this Agreement
shall not apply to or govern the Conversion Shares or any other Equity Interest
(except to the extent that the Notes constitute Equity Interests) of the
Grantors and (ii) nothing in this Agreement (including, without limitation,
Section 6.4) shall prohibit or limit the right of any member of the Board of
Directors or any equityholder of the Company to act or refrain from acting in
its capacity as such notwithstanding that such member or equityholder is also a
Second Priority Lender or the Second Lien Agent.

 

2.2                               Lien Subordination.  Notwithstanding the date,
manner or order of grant, attachment or perfection of any Liens granted to the
Second Lien Agent or the Second Priority Lenders on the Common Collateral or of
any Liens granted to the Senior Agent or the First Priority Lenders on the
Common Collateral, and notwithstanding any provision of the UCC or any other
applicable law or the First Priority Documents or the Second Priority Documents,
the Second Lien Agent and each of the applicable Second Priority Lenders hereby
agrees that: (a) any Lien on the Common Collateral securing any First Priority
Claims now or hereafter held by or on behalf of the Senior Agent or any First
Priority Lender(s) or any agent or trustee therefor shall be senior in all
respects and prior to any Lien on the Common Collateral securing any of the
Second Priority Claims; and (b) any Lien on the Common Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Priority
Lenders or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First Priority Claims. All Liens on the Common Collateral securing any First
Priority Claims shall be and remain senior in all respects and prior to all
Liens on the Common Collateral securing any Second Priority Claims for all
purposes, whether or not such Liens securing any First Priority Claims are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person; provided that, from and after the date of this
Agreement the Senior Agent and First Priority Lenders will not, absent the prior
consent of the Second Priority Agent, voluntarily subordinate the First Priority
Liens to any other Lien on Common Collateral other than Liens securing a DIP
Financing provided by the Senior Agent, the First Priority Lenders, or any of
them, it being understood among the Parties hereto that nothing contained herein
shall obligate the Senior Agent or any First Priority Lender to prosecute any
action as against the holder of any such Lien purporting to be senior to the
First Priority Liens.

 

2.3                               Prohibition on Contesting Liens. The Second
Lien Agent and each Second Priority Lender, and the Senior Agent, for itself and
on behalf of each First Priority Lender it represents, each agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity or enforceability of a Lien held by or on
behalf of any of the First Priority Lenders in the First Priority Collateral
and/or any Common Collateral, or by or on behalf of any of the Second Priority
Lenders in the Second Priority Collateral and/or any Common Collateral, as the
case may be; provided that, nothing in this Agreement shall be construed to
prevent or impair the rights of the Senior Agent, any First Priority Lender, the
Second Lien Agent or any Second Priority Lender to enforce this Agreement,
including the relative priority of the Liens securing the First Priority Claims
and the Second Priority Claims (as the case may be) as provided in Section 2.2
hereof.

 

4

--------------------------------------------------------------------------------


 

2.4                               No New Liens. (a) The parties hereto agree
that it is their intention that the First Priority Collateral and the Second
Priority Collateral be identical.  In furtherance of the foregoing and of
Section 8.9, the parties hereto agree, subject to the other provisions of this
Agreement:

 

(i)                                     upon request by Senior Agent or Second
Lien Agent, to cooperate in good faith (and to direct their counsel to cooperate
in good faith) from time to time in order to determine the specific items
included in the First Priority Collateral and the Second Priority Collateral and
the steps taken or to be taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the First Priority Collateral
Documents and the Second Priority Collateral Documents; and

 

(ii)                                  upon request by Second Lien Agent after
the Discharge of the First Priority Claims, Senior Agent will provide written
notice thereof to each other bank or other financial institutions exercising
control over any account of the Company or any other Grantor for purposes of
perfecting any Lien governed by this Agreement.

 

(b)                                 So long as the Discharge of First Priority
Claims has not occurred, (i) the parties hereto agree that, after the date
hereof, if the Second Lien Agent or any Second Priority Lender shall hold any
Lien on any assets of the Borrowers and/or the Company or any other Grantor
securing any Second Priority Obligations under the Second Priority Documents
that are not also subject to the first-priority Lien of the Senior Agent under
the First Priority Documents, the Second Lien Agent (or the Second Priority
Lenders), upon demand by the Senior Agent or the Company (or any Borrower), will
either release such Lien (with the approval of the Senior Agent) or assign such
Lien to the Senior Agent as security for the First Priority Claims, and the
Second Lien Agent (or the Second Priority Lenders) may retain a subordinated
Lien securing Second Priority Claims in accordance with the terms of this
Agreement if so assigned, (ii) each Grantor agrees that it will not, and will
not permit any Subsidiary to, grant or permit to exist any Lien on any assets of
such Grantor or any of its Subsidiaries to secure any Second Priority Claim
unless a perfected prior Lien on the same assets has been granted to secure the
First Priority Claims and (iii) each Grantor agrees that it will not, and will
not permit any Subsidiary to, grant or permit to exist any Lien on any assets of
such Grantor or any of its Subsidiaries to secure any First Priority Claim
unless a perfected Lien on the same assets has been granted to secure the Second
Priority Claims.

 

(c)                                  So long as the Discharge of First Priority
Claims has not occurred, (i) the parties hereto agree that, after the date
hereof, if the Senior Agent or any First Priority Lender shall hold any Lien on
any assets of the Borrowers, the Company, any Subsidiary, or any other Grantor
securing any First Priority Obligations under the First Priority Documents that
are not also subject to the second-priority Lien of the Second Lien Agent under
the Second Priority Documents, the Senior Agent (or the First Priority Lenders,
as may be applicable), upon demand by the Second Lien Agent (or any Borrower or
the Company), hereby consents to the grant of an additional Lien on such assets
to the Second Lien Agent as security for the Second Priority Claims.

 

2.5                               Effectiveness.  No First Priority Lender or
Second Priority Lender shall have any rights or obligations under this Agreement
unless it (or its trustee, administrative agent or

 

5

--------------------------------------------------------------------------------


 

collateral agent on its behalf) shall have executed and delivered this Agreement
or a joinder hereto agreeing, for the benefit of each other party hereto, to be
bound by the provisions of this Agreement in form and at such time reasonably
satisfactory to such Senior Agent and the Second Lien Agent, and no Obligations
(other than Obligations in respect of the Loan Agreement and the related First
Priority Documents and Obligations in respect of the Notes and related Second
Priority Documents) shall be deemed First Priority Claims or Second Priority
Claims unless this Agreement or such joinder is executed and delivered as
aforesaid.

 

SECTION 3.                            Enforcement

 

3.1                               Exercise of Remedies.

 

(a)                                 So long as the Discharge of First Priority
Claims has not occurred, whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against the Company, any Borrower, or any other
Grantor,

 

(i)                                     the Senior Agent and the First Priority
Lenders shall have the exclusive right to enforce rights and exercise remedies
(including set-off and the right to credit bid their debt) in respect of and
make determinations regarding the release of the First Priority Claims, First
Priority Liens and the disposition of the First Priority Collateral and any
Common Collateral to the extent provided in Section 5.1 of this Agreement
without any consultation with or the consent of the Second Lien Agent or any
Second Priority Lender; provided that, (A) the Second Lien Agent and the Second
Priority Lenders may exercise or seek to exercise any rights or remedies
(including set off) with respect to the Second Priority Claims, the Second
Priority Collateral or any Common Collateral after a period of at least one
hundred eighty (180) days has elapsed since the date on which the Second Lien
Agent receives an Enforcement Notice from the Senior Agent (the “Second Priority
Standstill Period”), (B) any such exercise of rights and remedies by the Second
Lien Agent or any Second Priority Lender is at all times subject to the
provisions of this Agreement, and (C) that the Second Lien Agent and each of the
Second Priority Lenders shall not exercise any such rights and remedies (1) at
any time that the Senior Agent or the First Priority Lenders have commenced and
are diligently pursuing in good faith an exercise of rights and remedies against
all or substantially all of the First Priority Collateral or Common Collateral,
(2) at any time that any Loan Party or Obligor is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding,
or (3) if the First Priority Default under the Loan Agreement giving rise to
such exercise of rights and remedies is waived in accordance with the terms of
the Loan Agreement prior to the commencement of such exercise of remedies by the
Second Lien Agent and/or the Second Priority Lenders; provided, further that,
after the expiration of the applicable Second Priority Standstill Period and
after the Second Lien Agent has provided prior written notice to the Senior
Agent (which may occur during the Second Priority Standstill Period) that it
intends to commence such exercise of remedies with respect to any Collateral,
and the Senior Agent has not commenced any action to enforce its rights or
remedies on the Collateral during the Second Priority Standstill Period in
accordance with subclause (1) above, neither the Senior Agent nor any First
Priority Lender shall take any action of a similar nature with respect to the
Collateral to the extent that all other provisions of this Agreement are
complied with, but the Senior Agent may join in any enforcement action commenced
by the Second Lien Agent.  Notwithstanding anything to the contrary, (A) in any
Insolvency or Liquidation Proceeding commenced by or against any

 

6

--------------------------------------------------------------------------------


 

Borrower, the Company, or any Grantor, the Second Lien Agent or the requisite
Second Priority Lenders may file a claim or statement of interest with respect
to the Second Priority Claims; (B) the Second Lien Agent or the requisite Second
Priority Lenders may take any action (not adverse to the prior Liens on the
Common Collateral securing the First Priority Claims, or the rights of the
Senior Agent or the First Priority Lenders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the Common
Collateral; (C) the Second Lien Agent or the Second Priority Lenders may file
any necessary responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding, or other pleading made by any Person objecting to
or otherwise seeking the disallowance of the claims of the Second Priority
Lenders, including any claims secured by the Common Collateral, if any; (D) in
any Insolvency or Liquidation Proceeding commenced by or against any Borrower,
the Company, or any Grantor, the Second Lien Agent or the requisite Second
Priority Lenders may vote on any plan of reorganization, file any proof of claim
and make any other filings, arguments and motions that are not inconsistent with
the terms of this Agreement; (E) the Second Lien Agent or the Second Priority
Lenders may join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other enforcement proceeding with respect to the
Common Collateral initiated by the Senior Agent to the extent that any such
action could not reasonably be expected, in any material respect (as determined
in the reasonable discretion of the Senior Agent), to restrain, hinder, limit,
delay for any material period or otherwise interfere with the exercise of
remedies by the Senior Agent (it being understood that no Second Lien Lender
shall be entitled to receive any proceeds thereof unless otherwise expressly
permitted herein); (F) the Second Lien Agent or the Second Priority Lenders may
enforce the terms of any subordination agreement with respect to any
indebtedness or other obligation subordinated to the Second Priority
Obligations; (G) the Second Lien Agent or the Second Priority Lenders may take
any action to the extent necessary to prevent the running of any applicable
statute of limitation or similar restriction on claims, or to assert a
compulsory cross claim or counterclaim against a Grantor; and (H) the Second
Lien Agent or the Second Priority Lenders may make a cash bid on all or any
portion of the Collateral in any foreclosure proceeding or action.

 

(ii)                                  except as otherwise provided in (i) above,
the Second Lien Agent and the Second Priority Lenders will not exercise or seek
to exercise any rights or remedies (including set off) with respect to the
Second Priority Claims or any Common Collateral, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure or any action or petition to lift or vacate any stay of
proceedings), contest, protest or object to any foreclosure proceeding or other
Lien enforcement action brought by the Senior Agent or any First Priority
Lender, the exercise of any right under any lockbox agreement, control
agreement, blocked account agreement, landlord waiver or bailee’s letter or
similar collateral agreement or arrangement to which the Second Lien Agent or
any Second Priority Lender is a party, or any other exercise by any such Person,
of any rights and remedies relating to the First Priority Claims or the Common
Collateral under the First Priority Documents or applicable law relating to the
rights of the holder of such Obligation or such Lien, or object to the
forbearance by the First Priority Lenders from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating thereto; provided that, (A) the exercise by the Second Priority Lenders
of their option to convert their Notes into Conversion Shares (at a fixed
conversion price determined in accordance with the terms of the Subordinated
Credit Agreement), (B) the charging of

 

7

--------------------------------------------------------------------------------


 

interest at the default rate pursuant to the terms of the Second Priority
Documents, (C) the delivery of any default notices, (D) any suit or action
instituted or maintained by the Second Lien Agent and/or the Second Priority
Lenders solely to prevent the running of any applicable statute of limitation or
any other similar restriction on claims, (E) any action to assert a compulsory
cross-claim or counterclaim against any of the Grantors, provided that if such
action is accompanied by a claim for monetary damages or collection action, any
amount received in connection therewith shall be subject to the terms of this
Agreement, and (F) any action to seek and obtain specific performance or
injunctive relief to compel the Grantors to comply with (or not violate or
breach) an obligation under the Second Priority Documents with respect to the
conversion of the Second Priority Claims into Conversion Shares or with respect
to the registration of the Conversion Shares or other matters exclusively
related to compliance with the securities laws, so long as (I) such action is
not accompanied by a claim for monetary damages or collection action and
(II) such action is not otherwise prohibited by the terms of this Agreement, and
(G) enforce the terms of any subordination agreement with regards to any
indebtedness or other obligation subordinated to the Second Priority Obligations
shall not, in each case, constitute a prohibited exercise of a right or remedy
with respect to the Second Priority Claims.

 

(b)                                 In exercising rights and remedies with
respect to the First Priority Claims and the Common Collateral, the Senior Agent
and the First Priority Lenders may enforce the provisions of the First Priority
Documents and exercise remedies thereunder, all in such order and in such manner
as set forth in the First Priority Loan Documents and/or applicable law. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Common Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code and
under the comparable law of any applicable jurisdiction and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.  The First
Priority Agent shall use its commercially reasonable efforts to provide notice
to the Second Lien Agent of its intention to exercise and enforce its rights.

 

(c)                                  Unless and until the Discharge of First
Priority Claims has occurred, subject to Section 3.1(a)(i) above, the Second
Lien Agent and each of the Second Priority Lenders agrees that it will not take
or receive, directly or indirectly, in cash or other property or by setoff,
counterclaim or in any other manner (whether pursuant to any enforcement,
collection, execution, levy, foreclosure or other Lien enforcement action), any
Common Collateral or any proceeds of any disposition of Common Collateral, in
each case in connection with the exercise of any right or remedy (including
set-off) with respect to any Second Priority Claim or Common Collateral (or in
respect of any Second Priority Claim or Common Collateral in the event of the
occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor). Without limiting the generality of the foregoing, unless and until the
Discharge of First Priority Claims has occurred, except as expressly provided in
this Agreement, the sole right of the Second Lien Agent and the Second Priority
Lenders with respect to the Common Collateral shall be to hold a Lien on the
Common Collateral pursuant to the Second Priority Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of the First Priority Claims has occurred.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Subject to the provisos in clauses (i) and
(ii) of Section 3.1(a) above and without limiting the effect of other provisions
of this Agreement, until the Discharge of the First Priority Claims, (i) the
Second Lien Agent and each of the Second Priority Lenders agrees that the Second
Lien Agent and the Second Priority Lenders will not take any action with respect
to the Second Priority Claims, the Second Priority Liens or the Common
Collateral until the end of the Second Priority Standstill Period, and (ii) the
Second Lien Agent and each of the Second Priority Lenders, hereby waives any and
all rights it or the applicable Second Priority Lenders may have as a junior
creditor to object to the manner in which the Senior Agent or the First Priority
Lenders seek to enforce or collect the First Priority Claims or the Liens
granted in any of the First Priority Collateral, regardless of whether any
action or failure to act by or on behalf of the Senior Agent or First Priority
Lenders is adverse to the interest of the Second Priority Lenders, but subject
in all events, to the Senior Agent and the First Priority Lenders acting in good
faith and in accordance with the terms of this Agreement and the First Priority
Loan Documents.

 

(e)                                  The Second Lien Agent and each of the
Second Priority Lenders hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Document shall be
deemed to restrict in any way the rights and remedies of the Senior Agent or the
First Priority Lenders with respect to the First Priority Claims or the Common
Collateral as set forth in this Agreement and the First Priority Documents.

 

3.2       Purchase Right.

 

(a)                                 If (i) after the occurrence and during the
continuation of a First Priority Default, the Senior Agent shall sell, lease,
license or dispose of all or substantially all of the First Priority Collateral
or Common Collateral by private or public sale, (ii) an Insolvency Proceeding
with respect to the Loan Parties shall have occurred or shall have been
commenced, or (iii) the First Priority Obligations under the Loan Agreement
shall have been accelerated (including as a result of any automatic
acceleration) or shall remain unpaid following the latest stated maturity date
therefor (as determined by reference to the Loan Agreement), (each such event
described in clauses (i) through (iii) herein above, a “Purchase Option Event”),
the Second Priority Lenders, or any of them, shall have the right (but not the
obligation) to purchase (at par and without premium) all (but not less than all)
of the First Priority Obligations pursuant to this Section 3.2; provided, that
such option shall expire if the applicable Second Priority Lenders fail to
deliver a written notice (a “Purchase Notice”) to the Senior Agent within ten
(10) Business Days following the first date the Second Priority Agent obtains
actual knowledge of the occurrence of the earliest Purchase Option Event, which
Purchase Notice shall (A) be signed by the applicable Second Priority Lenders
committing to such purchase (the “Purchasing Creditors”) and indicate the
percentage of the First Priority Obligations to be purchased by each Purchasing
Creditor (which aggregate commitments must add up to 100% of the First Priority
Obligations) and (B) state that (1) it is a Purchase Notice delivered pursuant
to Section 3.2 of this Agreement and (2) the offer contained therein is
irrevocable. Upon receipt of such Purchase Notice by the Senior Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is ten (10) Business Days after the Purchase Notice was
received by the Senior Agent to purchase all (but not less than all) of the
First Priority Obligations pursuant to this Section 3.2 (the date of such
purchase, the “Purchase Date”).

 

9

--------------------------------------------------------------------------------


 

(b)                                 On the Purchase Date, the Senior Agent and
the other First Priority Lenders shall, subject to any required approval of any
Governmental Authority, sell to the Purchasing Creditors all (but not less than
all) of the First Priority Obligations. On such Purchase Date, the Purchasing
Creditors shall (i) pay to the Senior Agent, for the benefit of the First
Priority Lenders, as directed by the Senior Agent, in immediately available
funds the full amount (at par and without premium) of all First Priority
Obligations then outstanding, including all accrued and unpaid interest and fees
thereon, all in the amounts specified by the Senior Agent and determined in
accordance with the applicable First Priority Documents, (ii) furnish such
amount of cash collateral in immediately available funds as the Senior Agent
determines is reasonably necessary to secure First Priority Lenders in
connection with any indemnification obligations of the Senior Agent and First
Priority Lenders under the First Priority Documents (other than on account of
indemnification obligations as to which no claim has been asserted), and
(iii) agree to reimburse the First Priority Lenders for any loss, cost, damage
or expense (A) resulting from the granting of provisional credit for any checks,
wire or ACH transfers that are reversed or not final or other payments
provisionally credited to the First Priority Obligations under the Loan
Agreement and as to which the Senior Agent and First Priority Lenders have not
yet received final payment as of the Purchase Date, or (B) for any
indemnification obligations (other than on account of indemnification
obligations for unasserted claims as of the Purchase Date), to the extent that
the cash collateral delivered pursuant to clause (ii) above, are insufficient to
pay such First Priority Obligations in full, and (iv) assume the remaining
commitments (if any) of the First Priority Lenders to extend credit under the
Loan Agreement. Such purchase price shall be remitted by wire transfer in
immediately available funds to such bank account of the Senior Agent (for the
benefit of the First Priority Lenders) as the Senior Agent shall have specified
in writing to the Second Priority Agent. Interest and fees shall be calculated
to but excluding the Purchase Date if the amounts so paid by the applicable
Purchasing Creditors to the bank account designated by the Senior Agent are
received in such bank account prior to 1:00 p.m., New York time, and interest
shall be calculated to and including such Purchase Date if the amounts so paid
by the applicable Purchasing Creditors to the bank account designated by the
Senior Agent are received in such bank account after 1:00 p.m., New York time.

 

(c)                                  Any purchase pursuant to the purchase
option set forth in this Section 3.2 shall, except as provided below, be
expressly made without representation or warranty of any kind by the Senior
Agent or the First Priority Lenders as to the First Priority Obligations, the
First Priority Collateral or Common Collateral or otherwise, and without
recourse to the Senior Agent and the First Priority Lenders as to the First
Priority Obligations, the First Priority Collateral or Common Collateral or
otherwise, except that the Senior Agent and each of the First Priority Lenders,
as to itself only, shall represent and warrant only (i) the principal amount of,
and a reasonably detailed description of the other amounts that comprise, the
First Priority Obligations being sold by it, (ii) that the amount quoted by the
Senior Agent or such First Priority Lender as its portion of the purchase price
represents the amount shown as owing with respect to the claims transferred as
reflected on its books and records, (iii) such transfer will be free and clear
of Liens and (iv) that such Person has the right to assign the First Priority
Obligations being assigned by it and its entering into any assignment agreement
in respect of the applicable Purchase Option Event and its assignment of the
First Priority Obligations pursuant thereto have been duly authorized and
delivered.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Upon notice to the Loan Parties by the
Second Priority Agent that the purchase of First Priority Obligations pursuant
to this Section 3.2 has been consummated by delivery of the purchase price to
the Senior Agent, the Loan Parties shall treat the applicable Purchasing
Creditors as holders of the First Priority Obligations and the Second Priority
Agent shall be deemed appointed to act in such capacity as the “agent” or
“administrative agent” (or analogous capacity) (the “Replacement Agent”) under
the First Priority Documents, for all purposes hereunder and under each First
Priority Document (it being agreed that the Senior Agent shall have no
obligation to act as such replacement “agent” or “administrative agent” (or
analogous capacity)). In connection with any purchase of First Priority
Obligations pursuant to this Section 3.2, each First Priority Lenders and Senior
Agent agrees to enter into and deliver to the applicable Purchasing Creditors on
the Purchase Date, as a condition to closing, an assignment agreement
customarily used by the Senior Agent in connection with the Loan Agreement and
the Senior Agent and each First Priority Lender shall deliver all possessory
collateral (if any), together with any necessary endorsements and other
documents (including any applicable stock powers or bond powers), then in its
possession or in the possession of its agent or bailee, or turn over control as
to any pledged collateral, deposit accounts or securities accounts of which it
or its agent or bailee then has control, as the case may be, to the Replacement
Agent, and deliver the loan register and participant register, if applicable and
all other records pertaining to the First Priority Obligations to the
Replacement Agent and otherwise take such actions as may be reasonably
appropriate to effect an orderly transition to the Replacement Agent. Upon the
consummation of the purchase of the First Priority Obligations pursuant to this
Section 3.2, the Senior Agent (and all other agents under the Loan Agreement)
shall be deemed to have resigned as an “agent” or “administrative agent” for the
First Priority Lenders under the First Priority Documents; provided that the
Senior Agent (and all other agents under the Loan Agreement) shall be entitled
to all of the rights and benefits of a former “agent” or “administrative agent”
under the Loan Agreement.

 

(e)                                  Notwithstanding the foregoing purchase of
the First Priority Obligations by the Purchasing Creditors, the First Priority
Lenders shall retain (as an unsecured creditor) those contingent indemnification
obligations and other obligations owing or to be owing to them under the First
Priority Documents which by their express terms would survive any repayment of
the First Priority Obligations pursuant to this Section 3.2.

 

SECTION 4.                            Payments.

 

4.1                               Application of Proceeds. So long as this
Agreement shall be in effect, until the Discharge of the First Priority Claims,
(a) the Common Collateral and all proceeds thereof (whether received in
connection with any sale or other disposition of, or collection on, such Common
Collateral or otherwise), (b) any other proceeds from any enforcement action
with respect to the First Priority Claims or Second Priority Claims, and (c) any
payment (voluntary or involuntary) with respect to the First Priority Claims or
Second Priority Claims (to the extent such payment was prohibited by the
provisions of this Agreement) shall be retained and/or paid over by the
applicable agent for application to the First Priority Claims in accordance with
the First Priority Documents.

 

4.2                               Payments Over. Any Common Collateral or
proceeds thereof (including without limitation insurance proceeds) or any
payment with respect to the First Priority Claims or the

 

11

--------------------------------------------------------------------------------


 

Second Priority Claims or other property or funds received by an agent or any
lender, whether or not in connection with the exercise of any right or remedy
(including set-off) relating to the Common Collateral, the First Priority Claims
or the Second Priority Claims in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the other agent for the
benefit of the applicable lenders entitled under the terms of this Agreement to
such Common Collateral, proceeds thereof, or payment or other property or funds,
in the same form as received, with any necessary endorsements or in such form as
a court of competent jurisdiction may otherwise direct.  Each of the First Lien
Agent and Second Lien Agent is hereby authorized to make any such endorsements
as agent for the other agent or the class of lenders represented by such agent
upon ten (10) days prior written notice to such agent or such lenders complying
with Section 8.8 of this Agreement. This authorization shall be deemed coupled
with an interest and is irrevocable.

 

SECTION 5.         Other Agreements.

 

5.1          Releases in Connection with Disposition of Common Collateral.

 

(a)           In the event of any sale or other disposition of all or any
portion of the Common Collateral by the Senior Agent or any First Priority
Lender or by a Grantor at the written direction or with the written concurrence
of the Senior Agent and the First Priority Lenders (or the requisite portion
thereof), whether or not in each case a foreclosure proceeding or other
enforcement action has been commenced by any Person, so long as (i) the Senior
Agent and the First Priority Lenders are releasing their senior priority
security interests or Liens on the subject Common Collateral (or transferring
such security interest or Lien to the purchaser or other transferee of such
Common Collateral), (ii) the proceeds from such sale or other dispositions are
used to permanently reduce the First Priority Obligations and (iii) in
connection with such sale or other disposition, the Second Priority Lenders (or
the Second Lien Agent on their behalf) receive a Release Certificate (except if
a foreclosure proceeding or other enforcement action has been commenced by the
First Priority Lenders, or the Senior Agent on their behalf, in which case no
Release Certificate shall be required hereunder), the Second Priority Lenders
(or the Second Lien Agent on their behalf) promptly, but in any event, within
three (3) Business Days following receipt of the Release Certificate, shall
execute and deliver such documents and instruments as may be reasonably required
by the Senior Agent to effectuate the release of the Liens, if any, of the
Second Lien Agent and the Second Priority Lenders on such Common Collateral. 
Unless otherwise released (in the sole discretion of the Second Priority
Lenders) pursuant to the Second Priority Documents, the Liens so released shall
attach to the proceeds of such sale or other disposition (subject to the senior
security interests and other senior Liens of the Senior Agent and the First
Priority Lenders established by the First Priority Collateral Documents and to
the terms and conditions of this Agreement), and the provisions of this
Agreement shall be otherwise applicable to such proceeds, including any
provisions applicable with respect to priority of security interests or Liens in
such proceeds, or application of such proceeds to the Obligations, including
application of such proceeds, pursuant to Section 4.1 hereof to or for the
benefit of the First Priority Claims.

 

(b)           In the event the Second Priority Lenders (or the Second Lien Agent
on their behalf), within three (3) Business Days following the request of the
Senior Agent, accompanied by a Release Certificate delivered under clause (a) of
this Section 5.1 (if required

 

12

--------------------------------------------------------------------------------


 

according to the terms hereof), fails to execute and deliver any such release or
discharge in accordance with that clause (a), the Senior Agent is hereby
appointed as the true and lawful attorney-in-fact for the Second Priority
Lenders and the Second Lien Agent to execute and deliver such releases and
discharges of any and all Liens held by the Second Priority Lenders such Common
Collateral and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Section 5.1, including any termination statements, endorsements
or other instruments of transfer or release, such power of attorney being deemed
irrevocable (so long as any First Priority Claims shall remain outstanding) and
coupled with an interest. The Senior Agent agrees, unless prohibited by
applicable law, injunction stay or similar restriction, to give the Second
Priority Lenders (or the Second Lien Agent on their behalf) prior written notice
of its intention to effect such release or discharge pursuant to the power of
attorney contained in this Section, but the rights and remedies of the Senior
Agent and the First Priority Lenders under this Agreement shall not be affected
by any failure to give such notice, and the Senior Agent and the First Priority
Lenders shall suffer no liability for failing to do so except when any such
failure to give notice shall have been in bad faith or willful misconduct.

 

(c)           No purchaser in good faith of property purporting to be released
from the Lien or Liens in favor of the Second Priority Lenders or the Second
Lien Agent hereunder shall be bound to ascertain the authority of the Senior
Agent or the First Priority Lenders (pursuant to clause (b) of this Section 5.1
or otherwise) to execute the release or to inquire as to the existence or
satisfaction of any conditions prescribed herein or under any other document and
instrument, and any release executed by the Senior Agent (for and on behalf of
the Second Priority Claims Agent or the Second Priority Lenders hereunder) under
this Section shall be sufficient for the purposes of this Agreement, and shall
constitute a good and valid release from the Lien or Liens in favor of the
Second Priority Lenders or the Second Lien Agent of the Common Collateral
described in such release.

 

5.2          Insurance. Unless and until the Discharge of First Priority Claims
has occurred, the Senior Agent and the First Priority Lenders shall have the
sole and exclusive right under the First Priority Documents, to the extent such
a right is granted in the First Priority Documents, to adjust any settlement for
any casualty (but not liability) insurance policy covering the Common Collateral
in the event of any casualty loss thereunder, and to approve any award granted
in any condemnation or similar proceeding affecting the Common Collateral. All
proceeds of any such policy and any such award if in respect to the Common
Collateral shall be retained and/or paid over by the applicable agent for
application in accordance with Section 4.1 hereof.

 

5.3          Amendments to First Priority and Second Priority Documents; Legend.

 

(a) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the Loan Agreement may be
Refinanced, in each case, without notice to, or the consent of the Second Lien
Agent or the Second Priority Lenders, all without affecting the subordination or
other provisions of this Agreement; provided, however, that the holders of such
Refinancing debt bind themselves in a writing addressed to the Second Lien Agent
and the Second Priority Lenders to the terms of this Agreement; provided that,
the First Priority Lenders shall not, without the prior written consent of the
Second Priority Lenders, agree to any amendment, modification or supplement to
the First Priority Documents the effect

 

13

--------------------------------------------------------------------------------


 

of which is to: (i) increase the maximum principal amount of the First Priority
Claims to an amount greater than the Senior Debt Cap, (ii) contravene the debt
or lien subordination provisions contained in this Agreement, (iii) modify or
add any covenant or event of default under the Loan Agreement which restricts
one or more Obligors from making payments under the Second Priority Documents
which would otherwise be permitted by the terms of this Agreement;
(iv) restrain, hinder, limit, delay or otherwise interfere with the exercise by
the Second Priority Lenders of their right to convert the Second Priority Claims
into Conversion Shares; or (v) add any new or make more restrictive any
covenants, agreements, or Events of Default under the Loan Agreement, unless the
Holders of the Notes have been afforded the opportunity to make similar
modifications to the Notes and other Second Priority Documents, where
applicable; or (vi) require any mandatory prepayments of the First Priority
Obligations except as provided in the First Priority Documents as in effect on
the date hereof.

 

(b)           Until the Discharge of the First Priority Lien Claims in full, and
notwithstanding anything to the contrary contained in the Second Priority
Documents, the holders of the Second Priority Claims shall not, without the
prior written consent of the Senior Agent and First Priority Lenders (which
consent may be conditioned, withheld, or delayed in the Senior Agent’s and First
Priority Lenders’ respective discretion), agree to any amendment, modification
or supplement to the Second Priority Documents the effect of which is to
(i) increase the rate of cash interest on any of the Notes by more than 1.5%,
except in connection with the imposition of the default rate of interest in
accordance with the Second Priority Documents as in effect on the date hereof,
(ii) change the dates (to earlier dates) upon which payments of principal or
interest on the Notes are due; provided that, the Second Lien Agent shall be
entitled to exercise its rights to receive Conversion Shares in accordance with
the terms of the Second Priority Documents and Section 2.1(c) hereof,
(iii) change or add any event of default or any covenant (financial or
otherwise) with respect to the Notes and/or Second Priority Claims; provided
that, the Holders of the Second Priority Claims and Notes may make changes
and/or adjustments to (x) one or more events of default or covenants in a manner
which makes such event(s) more favorable to the Borrowers and the Company, and
(y) one or more covenants or defaults to the extent the corresponding provisions
of the First Priority Loan Documents have been amended or modified, with
appropriate differences in any new or modified financial covenant levels
consistent with the cushions in financial covenants between the First Priority
Loan Documents and the Second Priority Documents; (iv) modify or add any
covenant or event of default under the Second Priority Documents which directly
restricts one or more Grantors from making payments under the First Priority
Loan Documents which would otherwise be permitted under the First Priority Loan
Documents or the Second Priority Documents, (v) change any cash redemption or
prepayment provisions of the Notes and/or Second Priority Claims; provided that,
the Holders of the Second Priority Claims and Notes may make changes and/or
adjustments to any redemption or prepayment provisions in a manner which makes
such event(s) more favorable to the Borrowers and the Company, or (vi) change or
amend any other term of the Second Priority Documents if such change or
amendment would result in a Default or Event of Default (as such terms are
defined in the First Priority Documents) under the First Priority Documents.
Anything herein to the contrary notwithstanding, the Second Priority Claims and
Second Priority Documents may be refinanced, replaced with the same or different
lenders or representatives in a Refinancing, in each case without the consent of
the Senior Agent or the First Priority Lenders; provided, however, that the
holders of any such Refinancing debt bind

 

14

--------------------------------------------------------------------------------


 

themselves in writing to the terms of this Agreement in a manner reasonably
satisfactory to the Senior Agent.

 

(c)           The Second Lien Agent (for and on behalf of each Second Priority
Lenders) agrees that each Note shall include the following language (or language
to similar effect approved by the Senior Agent):

 

“Notwithstanding anything herein to the contrary, the indebtedness evidenced
hereby and all liens securing such indebtedness shall be junior in right of
payment and priority to certain obligations of the maker hereof to the lenders
under that certain Credit Agreement, dated as of February 6, 2014 among BODY
CENTRAL STORES, INC., as lead borrower, the other borrowers signatory thereto,
and CRYSTAL FINANCIAL LLC, as lender, as administrative agent and as collateral
agent for the lenders party to such agreement, and the Intercreditor and
Subordination Agreement, dated as of June 27, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), initially
among BODY CENTRAL STORES, INC., BODY CENTRAL SERVICES, INC., and BODY CENTRAL
DIRECT, INC., as borrowers, and BODY CENTRAL CORP., as guarantor, and CRYSTAL
FINANCIAL LLC, as Senior Agent and sole first Priority Lender, and certain
Noteholders.”

 

5.4          Bailee for Perfection

 

(a)           The Senior Agent agrees to hold the Pledged Collateral that is
part of the Common Collateral in its possession or control (or in the possession
or control of its agents or bailees) as bailee for the Second Priority Lenders
and the Second Lien Agent and any assignee solely for the purpose of perfecting
the security interest granted in such Pledged Collateral pursuant to the Second
Priority Security Documents, subject to the terms and conditions of this
Section 5.4.

 

(b)           Except regarding payment over of excess proceeds and turnover of
Pledged Collateral according to the requirements of Section 5.4(e) of this
Agreement, until the Discharge of First Priority Claims has occurred, the Senior
Agent shall, subject to the terms of this Agreement, be entitled to deal with
the Pledged Collateral in accordance with the terms of the First Priority
Documents in the manner the Senior Agent determines to be appropriate in its
sole discretion. The rights of the Second Lien Agent and the Second Priority
Lenders in the Common Collateral shall at all times be subject to the terms of
this Agreement.

 

(c)           The Senior Agent shall have no obligation whatsoever to the Second
Lien Agent or any Second Priority Lender to assure that the Pledged Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly set forth in this Section 5.4. The duties or
responsibilities of the Senior Agent under this Section 5.4 shall be limited
solely to holding the Pledged Collateral as bailee for the Second Lien Agent and

 

15

--------------------------------------------------------------------------------


 

the Second Priority Lenders for purposes of perfecting the Lien held by the
Second Lien Agent (and the Second Priority Lenders) and to turn over such
remaining Pledged Collateral and the proceeds of any other Common Collateral to
the Second Lien Agent (or to the Company if the Second Priority Obligations has
been paid in full) pursuant to clause (e) of this Section 5.4; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Senior Agent shall have no liability to the Second Lien Agent or
any Second Priority Lender except as a result (in connection with the
performance of, or failure to perform, its express duties hereunder) of its
gross negligence, bad faith or willful misconduct.

 

(d)           The Senior Agent shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of the Second Lien Agent or any Second Priority Lender.

 

(e)           Upon the Discharge of First Priority Claims, the Senior Agent
shall deliver to the Second Lien Agent (or to the Company if the Second Priority
Obligations has been paid in full)) or as a court of competent jurisdiction may
otherwise direct (i) the remaining Pledged Collateral (if any), together with
any necessary endorsements (or otherwise allow the Second Lien Agent, if
applicable, to obtain control of such Pledged Collateral), and (ii) any excess
proceeds of any other Common Collateral received by Senior Agent (in the form
received by Senior Agent) remaining after the Discharge of the First Priority
Claims.

 

5.5          Control Agent for Perfection.

 

(a)           The Second Lien Agent (on behalf of itself and the Second Priority
Lenders) hereby appoints the Senior Agent, as its collateral agent (in such
capacity, together with any successor in such capacity appointed by the Senior
Agent and the Second Lien Agent, the “Control Agent” for the limited purpose of
acting as the agent on behalf of the Senior Agent (on behalf of itself and the
First Priority Lenders) and the Second Lien Agent (on behalf of itself and the
Second Priority Lenders) with respect to the Control Collateral for purposes of
perfecting the Liens of such parties on the Control Collateral. The Control
Agent accepts such appointment and agrees to hold the Control Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as Control Agent for the benefit of the Senior Agent (on behalf of itself and
the First Priority Lenders) and the Second Lien Agent (on behalf of itself and
the Second Priority Lenders) and any permitted assignee of any thereof solely
for the purpose of perfecting the security interest granted to such parties in
such Control Collateral, subject to the terms and conditions of this Section.
The Senior Agent and the Second Lien Agent hereby acknowledge that the Control
Agent will obtain “control” under the UCC over each Controlled Account as
contemplated by the First Priority Collateral Documents and the Second Priority
Collateral Documents for the benefit of both the Senior Agent (on behalf of
itself and the First Priority Lenders) and the Second Lien Agent (on behalf of
itself and the Second Priority Lenders) pursuant to the control agreements
relating to each respective Controlled Account.

 

(b)           The Control Agent, the Senior Agent (on behalf of itself and the
First Priority Lenders) and the Second Lien Agent (on behalf of itself and the
Second Priority Lenders) each hereby agrees that the Senior Agent shall have the
sole and exclusive right and authority to give instructions to, and otherwise
direct, the Control Agent in respect of the Control Collateral or any control
agreement with respect to any Control Collateral until the date upon

 

16

--------------------------------------------------------------------------------


 

which the Discharge of First Priority Claims shall have occurred, and, subject
to the terms of this Agreement, neither the Second Lien Agent nor any Second
Priority Lender will impede, hinder, delay or interfere with the exercise of
such rights by the Senior Agent in any respect.  The Grantors hereby jointly and
severally agree to pay, reimburse, indemnify and hold harmless the Control Agent
to the same extent and on the same terms that the Grantors are required to do so
for the Senior Agent in accordance with the First Priority Documents. The First
Priority Lenders and the Second Priority Lenders hereby jointly and severally
agree to pay, reimburse, indemnify and hold harmless the Control Agent to the
same extent and on the same terms that the First Priority Lenders are required
to do so for the Senior Agent in accordance with the Loan Agreement and the
Second Priority Lenders are required to do so for the Second Lien Agent in
accordance with the Subordinated Credit Agreement.

 

(c)           In furtherance and not in derogation of the rights, privileges and
immunities of the Control Agent herein set forth:

 

(i)            The Control Agent is (subject to the terms of this Agreement)
authorized to take all such actions as are provided to be taken by it as Control
Agent hereunder, under any First Priority Collateral Document or as instructed
by the Senior Agent or, following the Discharge of First Priority Claims under
any Second Priority Collateral Document or to the extent permitted hereunder, as
directed by the Second Lien Agent as provided herein, in each case together with
all other actions reasonably incidental thereto. As to any matters not expressly
provided for herein (including, without limitation, the timing and methods of
realization upon the Collateral) or in one or more of the First Priority
Collateral Documents or Second Priority Collateral Documents, the Control Agent
shall act or refrain from acting in accordance with written instructions from
the Senior Agent or, following the Discharge of First Priority Claims or to the
extent permitted hereunder, the Second Lien Agent, as applicable, or, in the
absence of such instructions or provisions, in accordance with its reasonable
discretion.

 

(ii)           The Control Agent shall not be responsible for the existence,
genuineness or value of any of the Control Collateral or for the validity,
perfection, priority or enforceability of any Lien created under and First
Priority Collateral Document or Second Priority Collateral Document in any of
the Control Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part hereunder unless such action or omission
constitutes gross negligence, bad faith or willful misconduct. The Control Agent
shall not have a duty to ascertain or inquire as to the performance or
observance of any of the terms of this Agreement, any First Priority Collateral
Document or any Second Priority Collateral Document by any Grantor. This
Agreement shall not subject the Control Agent to any obligation or liability
except as expressly set forth herein. In particular, the Control Agent shall
have no duty to investigate whether the obligations of any Grantor to the Senior
Agent or the Second Lien Agent or any other First Priority Lender or Second
Priority Lender is in default or whether the Senior Agent or the Second Lien
Agent is entitled under the First Priority Collateral Documents or the Second
Priority Collateral Documents, as applicable, or otherwise to give any
instructions or notice of exclusive control.  The Control Agent is fully
entitled to rely upon such instructions as it believes in good faith to have
originated from the Senior Agent or the Second Lien Agent, as applicable.

 

17

--------------------------------------------------------------------------------


 

(d)           Except as set forth below, the Control Agent shall have no
obligation whatsoever to the Senior Agent, the Second Lien Agent or any First
Priority Lender or any Second Priority Lender, including, without limitation,
any obligation to assure that the Control Collateral is genuine or owned by any
Grantor or one of their respective Subsidiaries or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.5. In
acting on behalf of the Second Lien Agent and the Second Priority Lenders and
the Senior Agent and the First Priority Lenders, the duties and responsibilities
of the Control Agent under this Section 5.5 shall be limited solely to
(i) physically holding the Control Collateral delivered to the Control Agent by
any Grantor as agent for the Senior Agent (on behalf of itself and the First
Priority Lenders) and the Second Lien Agent (on behalf of itself and the Second
Priority Lenders) for purposes of perfecting the Lien held by the Senior Agent
and the Second Lien Agent, (ii) obtaining “control” under the UCC over each
Controlled Account as contemplated by the First Priority Collateral Documents
and the Second Priority Collateral Documents in accordance with Section 5.5(a),
and (iii) delivering such Collateral as set forth in Section 5.5(f) and 5.5(g).
The rights of the Second Lien Agent and the Senior Agent shall at all times be
subject to the terms of this Agreement.

 

(e)           Neither the Control Agent nor the Senior Agent shall have by
reason of the Second Lien Loan Documents or this Agreement or any other document
a fiduciary relationship in respect of the Second Lien Agent or any Second
Priority Lender.

 

(f)            Upon the Discharge of First Priority Claims (other than in
connection with a Refinancing of the Loan Agreement), the Control Agent shall
deliver to the Second Lien Agent the Control Collateral together with any
necessary endorsements (or otherwise allow the Second Lien Agent to obtain
control of such Control Collateral) or as a court of competent jurisdiction may
otherwise direct and the Second Lien Agent shall accept and succeed to the role
of the Control Agent as the agent for perfection of the Control Collateral.

 

(g)           The Control Agent shall have an unfettered right to resign as
Control Agent upon thirty (30) days’ written notice to the Senior Agent and the
Second Lien Agent, respectively.  Upon the effective date of such resignation,
the Control Agent shall deliver the Control Collateral to any duly appointed
successor Control Agent. If upon the effective date of such resignation no
successor Control Agent has been appointed by the Senior Agent and the Second
Lien Agent, the Control Agent shall deliver to the Senior Agent the Control
Collateral together with any necessary endorsements (or otherwise allow the
Senior Agent to obtain control of such Control Collateral) or as a court of
competent jurisdiction may otherwise direct and the Senior Agent shall accept
and succeed to the role of the Control Agent as the agent for perfection on the
Control Collateral. Upon the Discharge of First Priority Claims, the Control
Agent shall be deemed to have resigned as of such payment date, the Control
Agent shall deliver to the Second Lien Agent the Control Collateral together
with any necessary endorsements (or otherwise allow the Second Lien Agent to
obtain control of such Control Collateral) or as a court of competent
jurisdiction may otherwise direct and the Second Lien Agent shall accept and
succeed to the role of the Control Agent as the agent for perfection on the
Control Collateral.

 

5.6          Cooperation. (a)  Upon request of the Senior Agent from time to
time, the Second Priority Lenders and the Second Lien Agent shall promptly
disclose to the Collateral Agent all information in their possession reasonably
requested by the Senior Agent with respect to the

 

18

--------------------------------------------------------------------------------


 

Second Priority Claims or the Second Priority Collateral, including the identity
of the Grantors and guarantors of any Second Priority Obligations under the
Second Priority Documents and the description, location and timing of perfection
of Liens purported to be created on the Second Priority Collateral to secure
Second Priority Claims and shall promptly deliver to the Senior Agent copies of
the Second Priority Documents and other documents relating to the Second
Priority Collateral, such as Uniform Commercial Code Financing Statements and
record copies of Second Priority Collateral Documents; and (b) upon request of
the Second Lien Agent or any Second Priority Lender, from time to time, the
Senior Agent shall promptly disclose to the Second Lien Agent and the Second
Priority Lenders all information in its possession reasonably requested by the
Second Lien Agent or any Second Priority Lender with respect to the First
Priority Claims or the First Priority Collateral, including the identity of the
Grantors and guarantors of any First Priority Obligations under the First
Priority Documents and the description, location and timing of perfection of
Liens purported to be created on the First Priority Collateral to secure First
Priority Claims and shall promptly deliver to the Second Lien Agent and the
Second Priority Lenders copies of the First Priority Documents and other
documents relating to the First Priority Collateral, such as UCC Financing
Statements and record copies of First Priority Collateral Documents.

 

SECTION 6.         Insolvency or Liquidation Proceedings.

 

6.1          Bankruptcy.  This Agreement shall be applicable both before and
after the filing of any petition by or against any Borrower, the Company, any
Subsidiary, and/or any Grantor under the Bankruptcy Code or any other Insolvency
or Liquidation Proceeding and all converted or succeeding cases in respect
thereof, and all references herein to any Borrower, the Company, any Subsidiary,
and/or any Grantor shall apply to the trustee for such Borrower, Company,
Subsidiary, and/or Grantor and such Borrower, Company, Subsidiary, and/or
Grantor as a debtor-in-possession.  Subject to the terms of this Section 6, the
relative rights of the Senior Agent, First Priority Lenders, Second Lien Agent
and the Second Priority Lenders in or to any distributions from or in respect of
any Common Collateral or proceeds of Common Collateral shall continue after the
filing of such petition on the same basis as prior to the date of such filing.

 

6.2          Post-Petition Financing.

 

(a)           If any Borrower, the Company, any Subsidiary, and/or any Grantor
or Grantors shall become subject to a case under the Bankruptcy Law and such
Borrower, Company, Subsidiary, and/or Grantor as debtor(s)-in-possession (or a
trustee appointed on behalf of such Grantor or Grantors) shall move for either
(x) approval of financing (“DIP Financing”) to be provided by one or more of the
First Priority Lenders under Section 364 of the Bankruptcy Code or (y) the use
of cash collateral with the consent of the Senior Agent and First Priority
Lenders under Section 363 of the Bankruptcy Law, the Second Lien Agent and
Second Priority Lenders agree as follows: (a) adequate notice to Second Priority
Lenders of such financing or use of cash collateral shall be delivered to the
Second Lien Agent and Second Priority Lenders if the Second Lien Agent receives
notice one (1) Business Day prior to the entry of any interim financing order
and five (5) Business Days prior to the entry of a final order, in each case
approving such financing or use of cash collateral, (b) such financing
(including any First Priority Claims which arose prior to the Insolvency or
Liquidation Proceeding) may be secured by Liens on all or a part of the assets
of the Borrowers, the Company, any Subsidiary, and/or

 

19

--------------------------------------------------------------------------------


 

Grantors which shall be superior in priority to the Liens on the assets of
Borrowers, the Company, any Subsidiary, and/or Grantors held by any other
person, and (c) the Second Lien Agent and Second Priority Lenders shall not
contest or oppose such financing or cash collateral use and shall be deemed to
have waived any such objections to such financing or cash collateral use, as
long as (i) the Second Lien Agent for the benefit of the Second Priority Lenders
retains a Lien (including proceeds thereof arising after the commencement of
such proceeding) with the same priority with respect to the Senior Agent and
First Priority Lenders as existed prior to the commencement of the case under
the Bankruptcy Code (subject to the Liens securing such financing as described
above) and the Liens securing the First Priority Claims are subordinated to or
pari passu with the Liens securing such financing, (ii) the Second Lien Agent
for the benefit of the Second Priority Lenders receives a replacement Lien on
any post-petition assets on which the Senior Agent and the First Priority
Lenders have received a replacement Lien, with the same priority with respect to
the Senior Agent and the First Priority Lenders as existed prior to the
commencement of the case under the Bankruptcy Code (provided that the inability
of the Second Lien Agent to receive a Lien on actions and/or the proceeds
thereof under Chapter 5 of the Bankruptcy Code shall not affect the agreements
and waivers set forth in this clause (a)), (iii) the interest rate, fees and
advance rates and other terms applicable to any such DIP Financing and/or cash
collateral usage are commercially reasonable under the circumstances, (iv) any
such cash collateral use or DIP Financing does not compel any Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the cash collateral order or
documentation (or any plan or reorganization contemplated by such order or
documentation) executed and delivered in connection with such DIP Financing,
(v) the aggregate principal amount of the obligations owed to the DIP Financing
lenders in respect of such DIP Financing, when aggregated with the principal
amount of the obligations outstanding under the Loan Agreement does not exceed
the Senior Debt Cap, and (vi) any such DIP Financing is consistent with the
terms described above and otherwise subject to the terms of this Agreement. The
foregoing provisions of this Section 6.2(a) shall not prevent the Second Lien
Agent or the Second Priority Lenders from objecting to any provision in any cash
collateral order or DIP Financing documentation relating to any provision or
content of a plan of reorganization. It is understood and agreed that nothing
herein shall prevent any Second Priority Lender from providing any DIP
Financing, so long as the First Priority Lenders have not offered to provide
such financing on commercially reasonable terms and the Second Lien Agent and
the Second Priority Lenders have otherwise complied with this Agreement.

 

(b)           During any Insolvency or Liquidation Proceeding: (i) the Second
Priority Lenders will not oppose the Senior Agent’s and First Priority Lenders’
motions to receive adequate protection payments, or post-petition interest, or
additional collateral in connection with any use of cash collateral or DIP
Financing meeting the requirements of Section 6.2(a), (ii) the Second Lien Agent
and Second Priority Lenders will not seek adequate protection other than in the
form of (x) a Lien on additional collateral if the Senior Agent and First
Priority Lenders (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any such DIP Financing, which
Lien, if granted, will be subordinate to the Liens securing the First Priority
Claims and such DIP Financing on the same basis as the other Liens securing the
Second Priority Claims are so subordinated under this Agreement (provided that
any failure of the Second Lien Agent and Second Priority Lenders to obtain such
adequate protection shall not impair or otherwise affect the agreements,
undertakings and consents of the Second Lien Agent and Second Priority Lenders
pursuant to Section 6.2(a)), and (y) an administrative

 

20

--------------------------------------------------------------------------------


 

claim with priority over all other administrative claims, but junior and
subordinate to the administrative claims of the Senior Agent and First Priority
Lenders under the First Priority Documents and the DIP Financing (and/or cash
collateral usage), and (iii) in the event the Second Lien Agent and Second
Priority Lenders seek and request such adequate protection in accordance with
clause (ii) above in respect of Second Priority Claims and such adequate
protection is granted in the form of a Lien on additional collateral, then the
Second Lien Agent and Second Priority Lenders agree that the Senior Agent may
seek and obtain, and Second Lien Agent and Second Priority Lenders hereby
consent to the granting of, a senior Lien on such additional collateral as
security for the First Priority Claims as adequate protection and the Liens
securing the Second Priority Claims will be subordinated to such Liens on the
same basis as the other Liens securing the Second Priority Claims are
subordinated under this Agreement.

 

(c)           Except as provided in clause (a) and (b) above, the Second Lien
Agent and Second Priority Lenders shall not seek or request adequate protection
or adequate protection payments in any Insolvency or Liquidation Proceedings,
and shall not seek post-petition interest in any such proceedings.

 

6.3          Sale of Collateral; Waivers.  The Second Lien Agent and each Second
Priority Lender agrees that it will not object to or oppose a sale or other
disposition of Common Collateral (or any portion thereof) free and clear of
Liens or other claims under Section 363 of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code if the Senior Agent and First
Priority Lenders have consented to such sale or disposition of such assets and
the Second Lien Agent and each Second Priority Lender will be deemed to have
(a) consented under Section 363 of the Bankruptcy Code or such other provision
to any such sale or disposition supported by the Senior Agent and First Priority
Lenders; provided that, such sale or other disposition is subject to notice,
efforts to attract competitive bids and a competitive bidding procedure approved
by the court, and (b) so long as the First Lien Agent and the First Priority
Lenders shall have released their liens, released their Liens in such assets or
property or interests and the proceeds of such sale are applied to permanently
reduce the First Priority Claims; provided that, the proceeds of such sale are
applied in accordance with Section 6 hereof.  The foregoing to the contrary
notwithstanding, after the Discharge of the First Priority Claims the Second
Lien Agent and the Second Priority Lenders may exercise any rights under
Section 363(k) of the Bankruptcy Code. The Second Lien Agent and each Second
Priority Lender waives any claim they may now or hereafter have arising out of
the Senior Agent’s and/or First Priority Lenders’ election in any proceeding
instituted under Chapter 11 of the Bankruptcy Code of the application of
Section 1111(b)(2) of the Bankruptcy Code.  The Second Lien Agent and each
Second Priority Lender agrees not to initiate or prosecute or join with any
other person to initiate or prosecute any claim, action or other proceeding
(i) challenging the enforceability of the First Priority Claims as being a fully
secured claim, or opposing any action by the Senior Agent and/or First Priority
Lenders to enforce its/their rights or remedies under or relating to the First
Priority Documents, (ii) challenging the enforceability, validity, priority or
perfected status of any Liens on assets securing the First Priority Claims under
the First Priority Documents, (iii) asserting any claims which the Grantors may
hold with respect to the Senior Agent and/or First Priority Lenders,
(iv) seeking relief from the automatic stay or any other stay without the prior
consent of the Senior Agent, unless the First Priority Lenders are seeking
relief from the automatic stay or any other applicable stay (provided that the
Second Priority Lenders shall remain subject to any other applicable limitations
on their exercise of remedies contained in this

 

21

--------------------------------------------------------------------------------


 

Agreement), or (v) opposing a motion by the Senior Agent and/or First Priority
Lenders to lift any automatic stay. Notwithstanding the foregoing, the Second
Lien Agent and any Second Lien Lender may raise any objections to any such sale
or disposition of assets that could be raised by any creditor of the Borrower or
any other Grantor whose claims are not secured by any Liens on such Collateral.

 

6.4 Plans of Reorganization.  Without the prior written consent of the Senior
Agent and First Priority Lenders, which consent may be conditioned, withheld, or
delayed in the Senior Agent’s and First Priority Lenders’ exclusive discretion,
the Second Lien Agent and each Second Priority Lender shall not propose or
support any plan of reorganization that (a) is inconsistent with the priorities
or other provisions of this Agreement or (b) that does not provide for the
Discharge of the First Priority Claims in full (or otherwise upon such terms and
conditions and at such time(s) as the Senior Agent and First Priority Lenders
shall find acceptable, in their discretion), and termination of the Loan
Agreement and any financing commitment thereunder.  Without the prior written
consent of the Second Lien Agent and First Priority Lenders, which consent may
be conditioned, withheld, or delayed in the Second Lien Agent’s and Second
Priority Lenders’ exclusive discretion, the Senior Agent and each First Priority
Lender shall not propose or support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement.  Nothing
in this Agreement prohibits or limits the right of a Second Priority Lender to
receive and retain any Subordinated Securities that are issued by a reorganized
debtor pursuant to a confirmed plan of reorganization or similar dispositive
restructuring plan in connection with an Insolvency Proceeding, so long as
(i) in the case of equity securities, if such equity securities provide for
mandatory redemption or mandatory dividend payments, the payment thereof shall
be in accordance with, and subject to the relative priorities and pay over
provisions as provided in, this Agreement and (ii) in the case of debt
securities, any payment and Liens in respect of such debt securities shall be in
accordance with, and subject to the relative priorities and pay over provisions
as provided in, this Agreement.

 

6.5          Separate Grants of Security and Separate Classification.  The
Second Lien Agent and each Second Priority Lender acknowledges and agrees that
(i) the grants of Liens pursuant to the First Priority Documents and the Second
Priority Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Second Priority Claims are fundamentally different from the First Priority
Claims and should be separately classified in any plan of reorganization
proposed or adopted in any case under the Bankruptcy Code or any other
Insolvency or Liquidation Proceeding (including, without limitation, for
purposes of Section 1122 of the Bankruptcy Code).  In any Insolvency or
Liquidation Proceeding, neither the Second Lien Agent nor the Second Priority
Lenders will make any assertion to the contrary or object to the assertion that
the claims and interests of the First Priority Lenders under the First Priority
Documents are substantially different from the claims of the Second Priority
Lenders under the Second Priority Documents.  To effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims against the First Priority Lenders and the Second Priority Lenders in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Lien
Agent and each Second Priority Lender hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Common Collateral
(with the effect being that, to the extent that the aggregate value of the
Common Collateral is sufficient

 

22

--------------------------------------------------------------------------------


 

(for this purpose ignoring all claims held by the Second Priority Lenders), the
First Priority Lenders shall receive all amounts they are entitled to pursuant
to the terms of this Agreement, the First Priority Documents, and applicable law
before any distribution is made in respect of the claims held by the Second
Priority Lenders, with the Second Lien Agent and each Second Priority Lender
hereby acknowledging and agreeing to turn over to the First Priority Lenders
amounts otherwise received or receivable by them (other than with respect to
permitted payments on the Second Priority Claims properly made and/or received
and retained according to the terms hereof) to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Lenders.

 

6.6          Invalidated Payments.  To the extent that the Senior Agent and/or
First Priority Lenders receive payments on, or proceeds of collateral for, the
First Priority Claims under the First Priority Documents which are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
Bankruptcy Law, state or federal law, common law, or equitable cause, then to
the extent of such payment or proceeds invalidated, declared, set aside or
repaid, such First Priority Claims, or part thereof, intended to be satisfied
shall be revived and continue in full force and effect as if such payments or
proceeds had not been received by the Senior Agent and/or First Priority
Lenders, and this Agreement shall be reinstated in full force and effect and any
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the Lien priorities and the relative rights and obligations of
the Senior Agent and First Priority Lenders and Second Priority Lenders provided
herein.

 

6.7          Payments.  In the event of any Insolvency or Liquidation Proceeding
involving one or more Grantors:

 

(a)           All proceeds of Collateral and other collections with respect to
the First Priority Claims and the Second Priority Claims shall be applied in
accordance with Section 4.1 of this Agreement.

 

(b)           Any distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Second Priority Claims, other than permitted payments in respect
of the Second Priority Claims properly made and/or received and retained
according to the terms hereof shall be paid or delivered, paid and/or applied in
accordance with Section 4.1 of this Agreement.  The Second Lien Agent and each
Second Priority Lender irrevocably authorizes, empowers and directs any Grantor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator or
other person having authority, to pay or otherwise deliver all such
distributions to the Senior Agent for the benefit of the First Priority Lenders.
The Second Lien Agent and each of the Second Priority Lenders also irrevocably
authorizes and empowers the Senior Agent, in its name, to demand, sue for,
collect and receive any and all such distributions.

 

(c)           The Second Lien Agent and each Second Priority Lender agrees not
to initiate, prosecute or participate in any claim, action or other proceeding
challenging the enforceability, validity, perfection or priority of any or all
of the First Priority Claims or any Liens securing the First Priority Claims.

 

23

--------------------------------------------------------------------------------


 

(d)           The Senior Agent and each First Priority Lender agree not to
initiate, prosecute or participate in any claim, action or other proceeding
challenging the enforceability, validity, perfection or priority (subject to the
terms hereof) of any or all of the Second Priority Claims or any Liens securing
the Second Priority Claims.

 

6.8          No Waiver. Except as otherwise provided herein, nothing contained
herein shall prohibit or in any way limit the Senior Agent or any First Priority
Lender from objecting in any Insolvency or Liquidation Proceeding or otherwise
to any action taken by the Second Lien Agent or any of the Second Priority
Lenders, including the seeking by the Second Lien Agent or any Second Priority
Lender of adequate protection or the asserting by the Second Lien Agent or any
Second Priority Lender of any of its rights and remedies under the Second
Priority Documents or otherwise, except in each case to the extent expressly
permitted hereunder.

 

SECTION 7.         Reliance; Waivers; Etc.

 

7.1          Reliance. (a) The consent by the First Priority Lenders to the
execution and delivery of the Second Priority Documents and the grant to the
Second Lien Agent and the Second Priority Lenders of a Lien on the Common
Collateral and all loans and other extensions of credit made or deemed made on
and after the date hereof by the First Priority Lenders to the Company or any
Grantor shall be deemed to have been given and made in reliance upon this
Agreement.

 

(b)           The Senior Agent and each of the First Priority Lenders,
acknowledges that it and such First Priority Lenders have, independently and
without reliance on the Second Lien Agent or any Second Priority Lender, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into the transactions contemplated hereby
and thereby and they will continue to make their own credit decision in taking
or not taking any action under the Agreement or this Agreement.

 

(c)           The Second Lien Agent and each of the Second Priority Lenders,
acknowledges that it and such Second Priority Lenders have, independently and
without reliance on the Senior Agent or any First Priority Lender, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Subordinated Credit Agreement, this
Agreement and the transactions contemplated hereby and thereby and they will
continue to make their own credit decision in taking or not taking any action
under the Subordinated Credit Agreement or this Agreement.

 

7.2          No Warranties or Liability. (a)  The Senior Agent, on behalf of
itself and the applicable First Priority Lenders, acknowledges and agrees that
each of the Second Lien Agent and the Second Priority Lenders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Second Priority Documents, the Second Priority Claims, the ownership
of any Common Collateral or the perfection or priority of any Liens thereon.

 

(b)           The Second Lien Agent and each of the Second Priority Lenders
acknowledges and agrees that each of the Senior Agent and the First Priority
Lenders have made no express or implied representation or warranty, including
with respect to the execution,

 

24

--------------------------------------------------------------------------------


 

validity, legality, completeness, collectibility or enforceability of any of the
First Priority Documents, the First Priority Claims, the ownership of any Common
Collateral or the perfection or priority of any Liens thereon.

 

(c)           The First Priority Lenders and the Second Priority Lenders will be
entitled to manage and supervise their respective loans and extensions of credit
under the First Priority Documents or the Second Priority Documents, as
applicable, as they may, in their sole discretion, deem appropriate, and the
First Priority Lenders and the Second Priority Lenders may manage their loans
and extensions of credit without regard to any rights or interests that the
Second Lien Agent, any of the Second Priority Lenders the Senior Agent or any of
the First Priority Lenders, as applicable, have in the Common Collateral, except
as otherwise provided in this Agreement. None of the Senior Agent, any First
Priority Lender, the Second Lien Agent and any Second Priority Lender shall have
any duty to any party to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company, any Borrower, or any Subsidiary thereof
(including the Second Priority Documents or the First Priority Documents),
regardless of any knowledge thereof which they may have or be charged with.

 

7.3          No Waiver of Lien Priorities.

 

(a)           No right of the First Priority Lenders, the Senior Agent or any of
them to enforce any provision of this Agreement or any First Priority Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Borrower, the Company, any Subsidiary, or any other
Grantor or by any act or failure to act by any First Priority Lender or the
Senior Agent, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the First Priority Documents or any of
the Second Priority Documents, regardless of any knowledge thereof which the
Senior Agent or the First Priority Lenders, or any of them, may have or be
otherwise charged with.

 

(b)           The consent by the Second Priority Lenders to all loans and other
extensions of credit that constitute First Priority Claims made or deemed made
on and after the date hereof by the First Priority Lenders to the Borrowers, the
Company or any Grantor shall be deemed to have been given and made in reliance
upon this Agreement.

 

(c)           Subject to such limitations as may appear in this Agreement,
including without limitation, the limitations set forth in Section 5.3(a) hereof
the First Priority Lenders, the Senior Agent and any of them, may, at any time
and from time to time, without the consent of, or notice to, the Second Lien
Agent or any Second Priority Lender, without incurring any liabilities to the
Second Lien Agent or any Second Priority Lender and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation of the Second Lien Agent or any Second
Priority Lender is affected, impaired or extinguished thereby) do any one or
more of the following:

 

(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, or alter, the terms of any of
the First Priority Claims or any Lien on any First Priority Collateral or
guaranty thereof or any liability of any Borrower, the Company, any Subsidiary,
or any other Grantor, or any

 

25

--------------------------------------------------------------------------------


 

liability incurred directly or indirectly in respect thereof, or otherwise
amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by the Senior Agent or any of the First Priority Lenders, the First
Priority Claims or any of the First Priority Documents;

 

(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First
Priority Collateral or any liability of any Borrower, the Company, any
Subsidiary, or any other Grantor to any of the First Priority Lenders or the
Senior Agent, or any liability incurred directly or indirectly in respect
thereof;

 

(iii)          settle or compromise any First Priority Claim or any other
liability of any Borrower, the Company, any Subsidiary, or any other Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability (including the First Priority Claims) in any manner or order;

 

(iv)          subordinate the priority of the First Priority Lien held by any
First Priority Lender to the priority of the First Priority Lien held by any
other First Priority Lender;

 

(v)           enter into or amend any First Priority Document in order to create
or acquire additional collateral for the First Priority Claims (subject to the
provisions of Section 2.4 hereof), to create and perfect security interests in
and Liens on collateral and to increase and enhance the exercise of remedies
thereunder and take actions in furtherance of the foregoing; and

 

(vi)          exercise or delay in or refrain from exercising any right or
remedy against any Borrower, the Company, any Subsidiary, or any security or any
other Grantor or any other Person, elect any remedy and otherwise deal freely
with the Company, any other Grantor or any First Priority Collateral and any
security and any guarantor or any liability of any Borrower, the Company, any
Subsidiary, or any other Grantor to the First Priority Lenders or any liability
incurred directly or indirectly in respect thereof;

 

provided, however, that nothing in this Section 8.3(b) shall reduce or otherwise
affect in any manner any liability of the Senior Agent to the Second Priority
Lenders under Sections 5.4 and 5.5 hereof.

 

(d)           No right of the Second Priority Lenders, the Second Lien Agent or
any of them to enforce any provision of this Agreement or any Second Priority
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Borrower, the Company, any Subsidiary, or any
other Grantor or by any act or failure to act by any Second Priority Lender or
the Second Lien Agent, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the Second Priority Documents
or any of the First Priority Documents, regardless of any knowledge thereof
which the Second Lien Agent or the Second Priority Lenders, or any of them, may
have or be otherwise charged with.

 

26

--------------------------------------------------------------------------------


 

(e)           The Second Lien Agent and each of the Second Priority Lenders also
agree that the First Priority Lenders and the Senior Agent shall, subject to
Section 5.4 hereof, have no liability to the Second Lien Agent or any Second
Priority Lender arising from or in connection with the Common Collateral or
Liens granted in respect thereof, and the Second Lien Agent and each of the
Second Priority Lenders hereby waives any claim against any First Priority
Lender or the Senior Agent arising out of any and all actions which the First
Priority Lenders or the Senior Agent may take or permit or omit to take with
respect to: (i) the First Priority Collateral Documents, or (ii) the foreclosure
upon, or sale, liquidation or other disposition of, any First Priority
Collateral or any failure to collect First Priority Claims. The Second Lien
Agent and each of the Second Priority Lenders agrees that the First Priority
Lenders and the Senior Agent have no duty to them in respect of the maintenance
or preservation of the First Priority Collateral, the First Priority Claims or
otherwise, except to the extent expressly set forth in Sections 5.4 and 5.5
hereof; and

 

(f)            Until the Discharge of the First Priority Claims, the Second Lien
Agent and each of the Second Priority Lenders agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshaling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law or any other similar rights a junior secured creditor may
have under applicable law.

 

7.4          Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Agent and the First Priority Lenders and the Second
Lien Agent and the Second Priority Lenders, respectively, hereunder shall remain
in full force and effect irrespective of:

 

(a)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Priority Claims or Second Priority
Claims, or any amendment or waiver or other modification, whether by course of
conduct or otherwise, of the terms of the Loan Agreement or any other First
Priority Document or of the terms of the Subordinated Credit Agreement or any
other Second Priority Document;

 

(b)           any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First
Priority Claims or Second Priority Claims or any guarantee thereof; or

 

(c)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor.

 

SECTION 8.         Miscellaneous.

 

8.1          Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the First Priority Documents or the Second
Priority Documents, the provisions of this Agreement shall govern.

 

8.2          Continuing Nature of this Agreement; Severability. This Agreement
shall continue to be effective until the Discharge of First Priority Claims
shall have occurred. This is a continuing agreement of Lien subordination and
the First Priority Lenders may, subject to the

 

27

--------------------------------------------------------------------------------


 

terms of this Agreement, continue, at any time and without notice to the Second
Lien Agent or any Second Priority Lender, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Borrower, the
Company, any Subsidiary, or any other Grantor constituting First Priority Claims
on reliance hereof. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.3          Amendments; Waivers. No amendment, modification or waiver of any of
the provisions of this Agreement by the Second Lien Agent, any Second Priority
Lender or the Senior Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of the party making the same or its authorized agent
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. The Borrowers, the Company, any Subsidiary and
other Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
their rights are directly affected.

 

8.4          Information Concerning Financial Condition of the Borrowers, the
Company and the Subsidiaries. (a) The Senior Agent and the First Priority
Lenders, on the one hand, and the Second Lien Agent and the Second Priority
Lenders, on the other hand, shall each be responsible for keeping themselves
informed of (i) the financial condition of the Borrowers, the Company,  and the
Subsidiaries and all endorsers and/or guarantors of the Second Priority Claims
or the First Priority Claims and (ii) all other circumstances bearing upon the
risk of nonpayment of the Second Priority Claims or the First Priority Claims.

 

(b)           Except as may be otherwise provided herein, the Senior Agent and
the First Priority Lenders shall have no duty to advise the Second Lien Agent or
any Second Priority Lender of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Senior Agent
or any First Priority Lender undertakes at any time or from time to time to
provide any such information to the Second Lien Agent or any Second Priority
Lender, each or any of them shall be under no obligation (i) to make, and the
Senior Agent and the First Priority Lenders, or any of them shall not be deemed
to have made any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion, (iii) to undertake any
investigation or (iv) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

(c)           Except as may be otherwise provided herein, the Second Lien Agent
and the Second Priority Lenders shall have no duty to advise the Senior Agent or
any First Priority Lender of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Second Lien
Agent or any of the Second Priority Lenders, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
the Senior Agent or any First Priority Lender, it or they shall be under no
obligation (i) to

 

28

--------------------------------------------------------------------------------


 

make, and the Second Lien Agent and the Second Priority Lenders, or any of them,
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion, (iii) to undertake any
investigation or (iv) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5          Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that the Second Lien Agent or
any Second Lien Lender pays over to First Lien Agent under the terms of this
Agreement, the Second Lien Agent shall be subrogated to the rights of the First
Lien Agent; provided that, until the Discharge of First Priority Claims has
occurred, (a) the Second Lien Agent and each of the Second Priority Lenders
hereby waives any other rights of subrogation it may acquire as a result of any
payment hereunder, and (b) the restrictions applicable to the taking of any
enforcement action by the Second Lien Agent and/or Second Lien Lender shall
remain in full force and effect.  The Grantors acknowledge and agree that the
value of any payments or distributions in cash, property or other assets
received by the Second Lien Agent or any Second Lien Lenders that are paid over
to the First Lien Agent pursuant to this Agreement shall not reduce any of the
Second Priority Obligations.

 

8.6          Application of Payments. Until the Discharge of First Priority
Obligations, all payments received by the First Priority Lenders shall be
applied to the First Priority Obligations in such order as specified in the
First Priority Documents.  Upon the Discharge of First Priority Obligations, the
First Lien Agent shall deliver any proceeds of Collateral received by it, in the
same form as received, to the Second Lien Agent, with any necessary
endorsements, to be applied by the Second Lien Agent to the Second Priority
until fully paid.  To the extent that proceeds of Collateral exist following
payment of the Second Priority Obligations, and amounts in excess of the Senior
Debt Cap remain outstanding, such proceeds shall be applied to the payment in
full of such amounts or in accordance with applicable law.

 

8.7          Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York County, State of
New York, and consent that all service of process may be made by registered mail
directed to such party as provided in Section 8.8 below for such party. Service
so made shall be deemed to be completed three days after the same shall be
posted as aforesaid. The parties hereto waive any objection to any action
instituted hereunder based on forum non conveniens, and any objection to the
venue of any action instituted hereunder. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO.

 

8.8          Notices. All notices to the First Priority Lenders and the Second
Priority Lenders permitted or required under this Agreement may be sent to the
Senior Agent and the Second Lien Agent, respectively; provided, however, that if
there at any time be no acting Senior Agent and/or Second Lien Agent such
notices shall be given to the First Priority Lenders or Second Priority Lenders,
as the case may be. Unless otherwise specifically provided herein, any notice or

 

29

--------------------------------------------------------------------------------


 

other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, electronically mailed or sent by
courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or four Business Days after deposit in the U.S. mail (registered
or certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

 

8.9          Further Assurances. The Senior Agent on behalf of itself and First
Priority Lenders, the Second Lien Agent on behalf of itself and each of the
Second Priority Lenders, each agrees that each of them shall take such further
action and shall execute and deliver to the Senior Agent, the First Priority
Lenders, the Second Lien Agent and the Second Priority Lenders, as applicable,
such additional documents and instruments (in recordable form, if requested) as
the Senior Agent, the First Priority Lenders, the Second Lien Agent or the
Second Priority Lenders, as applicable, may reasonably request to effectuate the
terms of and the priorities contemplated by this Agreement.

 

8.10        Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York County, City and State of New
York, and shall be interpreted, and the rights and liabilities of the parties
bound hereby determined, in accordance with the laws of the State of New York.

 

8.11        Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Agent, the First Priority Lenders, the Second Lien Agent, the
Second Priority Lenders, the Company and their respective permitted successors
and assigns.

 

8.12        Specific Performance. The Senior Agent and the Second Priority
Lenders (acting through the Second Lien Agent, if such agency shall then be in
effect) may each demand specific performance of this Agreement by the other. The
Second Lien Agent, on behalf of itself and the applicable Second Priority
Lenders and the Senior Agent, on behalf of itself and the applicable First
Priority Lenders, each hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Senior Agent or the Second Lien Agent, as applicable.

 

8.13        Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement. In the computation of time
periods, unless otherwise specified the word “from” means “from and including”
and each of the words “to” and “until” means “to but excluding” and the word
“through” means “to and including”.

 

8.14        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.

 

30

--------------------------------------------------------------------------------


 

8.15        Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

8.16        No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and shall inure to the benefit of each
of the holders of First Priority Claims and Second Priority Claims. No other
Person, including any Borrower, the Company, any Subsidiary, or any other
Grantor, any Borrower, the Company, any Subsidiary, or any other Grantor as
debtor-in-possession or any trustee in an Insolvency or Liquidation Proceeding,
shall have or be entitled to assert rights or benefits hereunder.

 

8.17        Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to the Company or any other Grantor shall include any Borrower,
the Company, any Subsidiary, or any Grantor as debtor and debtor-in-possession
and any receiver or trustee for the Company or any other Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding.

 

8.18        Senior Agent and Second Lien Agent. It is understood and agreed that
(a) Crystal Financial LLC (“Crystal”) is entering into this Agreement in its
capacity as Senior Agent and any provisions of the First Priority Documents
providing for Crystal to act and serve as agent shall also apply to Crystal as
Senior Agent hereunder, and (b) Lane Five is entering in this Agreement in its
capacity as the collateral agent under the Second Priority Security Documents
and the provisions of Section 4(l) of the Subordinated Credit Agreement
applicable to the “collateral agent” thereunder shall also apply to the Second
Lien Agent hereunder.

 

8.19        Authority of Agents.  Crystal represents and warrants to Lane Five
that the First Priority Lenders have authorized the execution and delivery of
this Agreement by Crystal, on behalf of such First Priority Lenders, as
applicable.  Lane Five represents and warrants to the Crystal and the First
Priority Lenders that the Second Priority Lenders have authorized the execution
and delivery of this Agreement by Lane Five, on behalf of such Second Priority
Lenders, as applicable.

 

[Signatures Follow on Succeeding Pages]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Senior Agent:

 

 

 

CRYSTAL FINANCIAL LLC,

 

as Senior Agent

 

 

 

 

 

By:

/s/ Evren Ozargun

 

 

Evren Ozargun

 

 

Managing Director

 

 

 

Address:

 

 

 

Two International Place, 17th Floor

 

Boston, MA 02110

 

Attn:

Evren Ozargun

 

 

Managing Director

 

Phone:

(617) 428-8715

 

Fax:

(617) 428-8701

 

Email:

eozargun@crystalfinco.com

 

--------------------------------------------------------------------------------


 

 

LANE FIVE PARTNERS LP,

 

as Second Lien Agent

 

 

 

 

 

By:

Lisa O’Dell Rapuano

 

 

Lisa O’Dell Rapuano

 

 

Managing Member

 

 

 

Address:

 

Lane Five Capital Management

 

1122 Kenilworth Drive, Suite 313

 

Towson, MD 21204

 

Attn:

Scott Liotta

 

Fax:

(443) 921-2098

 

Tel:

(443) 921-2090

 

--------------------------------------------------------------------------------


 

 

BODY CENTRAL STORES, INC.,

 

As a Borrower

 

 

 

 

 

By:

/s/ Tom Stoltz

 

Tom Stoltz

 

Chief Operating Officer/Chief Financial Officer

 

 

 

 

 

BODY CENTRAL SERVICES, INC.,

 

As a Borrower

 

 

 

 

 

 

 

By:

/s/ Tom Stoltz

 

Tom Stoltz

 

Chief Operating Officer/Chief Financial Officer

 

 

 

 

 

BODY CENTRAL DIRECT, INC.,

 

As a Borrower

 

 

 

 

 

 

 

By:

/s/ Tom Stoltz

 

Tom Stoltz

 

Chief Operating Officer/Chief Financial Officer

 

 

 

 

 

BODY CENTRAL CORP.,

 

As Company and as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Tom Stoltz

 

Tom Stoltz

 

Chief Operating Officer/Chief Financial Officer

 

 

 

 

 

Address for Borrowers and Company/Guarantor:

 

 

 

6225 Powers Avenue

 

Jacksonville, FL 32217

 

Attn:    Tom Stoltz

 

Fax:      N/A

 

Tel:      (904) 207-6720

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO INTERCREDITOR
AND SUBORDINATION AGREEMENT

 

(Defined Terms)

 

“Agreement” means this Intercreditor and Subordination Agreement, as amended,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

“Bankruptcy Law” means Title 11 of the United States Code (“Bankruptcy Code”)
and any similar Federal, state or foreign law for the relief of debtors.

 

“Borrowers” shall mean the Persons described as the Borrowers in the Recitals to
this Agreement and any other Person which hereafter guaranties, or grants a
security interest or lien in any of its assets as collateral for, all or any
part of the First Priority Obligations or the Second Priority Obligations.

 

“Business Day” means any day other than a Saturday, a Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First Priority Collateral and Second
Priority Collateral.

 

“Company” means Body Central Corp., a Delaware corporation.

 

“Control Agent” has the meaning set forth in Section 5.5 hereof.

 

“Control Collateral” means any Collateral consisting of any Certificated
Security, Instrument, Investment Property, Deposit Account, Securities Account
(each as defined in Article 8 or Article 9 of the UCC), cash and any other
Collateral as to which a first priority Lien shall or may be perfected through
possession or control by the secured party or any agent therefor.

 

“Controlled Account” means those certain Deposit Accounts (as defined in the
UCC) of any Grantor subject to Liens under the terms of the First Priority
Documents and the Second Priority Documents and subject to control or a control
agreement in favor of the Control Agent.

 

“Credit Facilities” means one or more debt facilities (including the Loan
Agreement) or commercial paper facilities providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, or any debt securities or other form of
debt financing (including convertible or exchangeable debt instruments), in each
case, as amended, supplemented, modified, extended, renewed, restated or
refunded in whole or in part from time to time.

 

“DIP Financing” has the meaning set forth in Section 6.2 hereto.

 

--------------------------------------------------------------------------------


 

“Discharge of First Priority Claims” means the indefeasible payment in full in
cash, or as otherwise provided in a manner satisfactory to the First Priority
Lenders in their sole discretion, of (a) the principal of and interest and
premium, including, without limitation, any early termination or similar fee, if
any, on all First Priority Claims outstanding under the Loan Agreement, in each
case after or concurrently with termination of the related commitments to extend
credit thereunder and (b) any other First Priority Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid; provided that a Discharge of First Priority Claims shall
be deemed to have occurred at such time as the First Priority Agent has
expressly acknowledged in a “payoff letter” or comparable written document the
termination of the First Priority Documents, the payment in full of all
outstanding obligations thereunder (excluding contingent obligations to the
extent no claim giving rise thereto has been asserted) and the termination of
all commitments.

 

“Distribution” means, with respect to any Obligation, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off, or
otherwise, on account of such Obligations or (b) any redemption, purchase or
other acquisition of such Obligation by any Person (other than a distribution
permitted under Section 2).

 

“Enforcement Notice” means a written notice delivered by the Senior Agent to the
Second Priority Agent notifying the Second Priority Agent that the First
Priority Obligations have been accelerated or, so long as a First Priority
Default under the Loan Agreement has occurred and is continuing, that the Senior
Agent is planning to exercise rights and remedies with respect to the First
Priority Claims, the First Priority Collateral, or Common Collateral.

 

“First Priority Claims” means (a) all Obligations under the Loan Agreement, and
(b) all other Obligations of any Borrower, the Company, any Subsidiary, or any
other Grantor under the First Priority Documents. Except as provided in the last
sentence of this definition, any Obligations described in the preceding sentence
shall constitute First Priority Claims. First Priority Claims shall include all
interest accrued or accruing (or which would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant First Priority Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding, except to the extent the amount of such interest exceeds the amount
of any allowed secured claim in respect of the Second Priority Claims. To the
extent any payment with respect to the First Priority Claims (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
set-off or otherwise) is declared to be fraudulent or preferential in any
respect, set aside or required to be paid to a Grantor in possession, trustee,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred. Notwithstanding the foregoing the Notes and
related Obligations will not constitute First Priority Claims and Collateral
therefor will not constitute First Priority Collateral even if any proceeds of
the Notes are used to repay Obligations under the Loan Agreement.  
Notwithstanding the foregoing, the First Priority Claims under the First
Priority Documents shall not include (a) the principal amount of the loans and
any unfunded loan commitments outstanding under the First Priority Documents
that exceed the amount of the Senior Debt Cap and (b) the portion of interest
and fees accrued on account of such portion of the loans, commitments described
in the immediately preceding clause (a); provided that, as between the

 

--------------------------------------------------------------------------------


 

Senior Agent, the First Priority Lenders and the Grantors, nothing contained in
this Agreement shall constitute a waiver of any such claim amounts by the Senior
Agent and/or the First Priority Lenders.

 

“First Priority Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or held as
security for any First Priority Claim.

 

“First Priority Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any First Priority
Claims or under which rights or remedies with respect to such Liens are
governed, including, but not limited to, that certain Security Agreement dated
as of February 6, 2014 by the Borrowers and certain of its Subsidiaries and
Affiliates from time to time (as guarantors or otherwise) in favor of Crystal
Financial LLC, as collateral agent, as the same may be amended, restated or
otherwise modified from time to time after the date thereof pursuant to the
terms of this Agreement.

 

“First Priority Default” means an “Event of Default”, as such term is defined in
the Loan Agreement.

 

“First Priority Documents” means the Loan Agreement, any guaranties of the First
Priority Claims delivered from time to time by certain parties, the First
Priority Collateral Documents, and each of the other agreements, documents and
instruments providing for or evidencing any Obligation under the Loan Agreement
and any other related document or instrument executed or delivered pursuant to
any First Priority Document at any time or otherwise evidencing any First
Priority Claims.

 

“First Priority Lenders” mean the Persons holding First Priority Claims,
including the Senior Agent.

 

“First Priority Obligations” means Obligations arising under the First Priority
Documents.  Notwithstanding the foregoing, the Obligations under the First
Priority Documents shall not include (a) the principal amount of the loans and
any unfunded loan commitments outstanding under the First Priority Documents
that exceed the amount of the Senior Debt Cap and (b) the portion of interest
and fees accrued on account of such portion of the loans, commitments described
in the immediately preceding clause (a); provided that, as between the Senior
Agent, the First Priority Lenders and the Grantors, nothing contained in this
Agreement shall constitute a waiver of any such claim amounts by the Senior
Agent and/or the First Priority Lenders.

 

“First Priority Liens” mean all Liens that secure First Priority Claims.

 

“Grantors” means each of each Borrower, the Company, and the Guarantors under
the Guaranty Agreement(s), and the Subsidiaries that have executed and delivered
a First Priority Collateral Document or a Second Priority Collateral Document,
as the case may be.

 

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Loan Agreement or the Subordinated Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of their
respective assets, (c) any liquidation, dissolution, reorganization or winding
up of any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Grantor.

 

“Guarantors” and “Guaranty Agreements” have the meanings set forth in the Loan
Agreement.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, capital lease obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Agreement” has the meaning specified therefor in the Recitals hereof, as
such agreement may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time pursuant to the terms of
this Agreement

 

“Noteholders” means the Persons holding Notes from time to time.

 

“Notes” means the 7.5% Subordinated Convertible Promissory Notes issued, or to
be issued, by the Borrowers to the Noteholders), as each may be amended,
restated, supplemented, modified, renewed, extended or Refinanced from time to
time in accordance with the provisions of this Agreement.

 

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses, including, for the avoidance of doubt, any “Early
Termination Fee” as defined in the Loan Agreement), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any First
Priority Document or Second Priority Document with respect to any loan or the
purchase of any Notes, as applicable, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Borrower, the
Company, any Subsidiary, or any other Grantor thereof of any proceeding pursuant
to any Insolvency or Liquidation Proceeding naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees costs, expenses and
indemnities are allowed claims in such proceeding.

 

“Permitted Non-Blockable Second Priority Payments” means (a) the accrual and
capitalization of any PIK Interest Amount, the accrual of default interest which
may be paid in kind and the capitalization of any additional payment owed from
time to time under the Second

 

--------------------------------------------------------------------------------


 

Priority Documents; (b) payments in kind in the form of Subordinated Securities;
(c) reasonable out-of-pocket fees, costs and expenses (including, without
limitation reasonable attorney fees and the payments contemplated in Section 5
of that Registration Rights Agreement dated as of June 27, 2014 by and among the
Company and certain investors party thereto) reimbursable to Second Lien Agent
and/or Second Priority Lenders under the Second Priority Documents, in any case
not exceed $300,000 in the aggregate per annum; and (d) any additional payment
by a Grantor on account of the Second Priority Obligations consented to in
writing by the Required Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means any Common Collateral in the possession of the Senior
Agent (or its agents or bailees), to the extent that possession thereof is
desirable or necessary to perfect a Lien thereon under the Uniform Commercial
Code.

 

“Purchase Date” shall have the meaning set forth in Section 3.2(a).

 

“Purchase Notice” shall have the meaning set forth in Section 3.2(a).

 

“Purchase Option Event” shall have the meaning set forth in Section 3.2(a).

 

“Purchasing Creditors” shall have the meaning set forth in Section 3.2(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Release Certificate” shall mean a certificate in the form attached as Exhibit A
hereto.

 

“Replacement Agent” shall have the meaning set forth in Section 3.2(d).

 

“Required Lenders” means, with respect to any amendment or modification of the
Loan Agreement, or any termination or waiver of any provision of the Loan
Agreement, or any consent or departure by the Company, Borrowers or any of the
Subsidiaries therefrom, those First Priority Lenders the approval of which is
required to approve such amendment or modification, termination or waiver or
consent or departure in accordance with the terms of the Loan Agreement.

 

“Second Priority Claims” means all Obligations (as defined in the Notes) in
respect of the Notes or arising under the Second Priority Documents or any of
them. Second Priority Claims shall include, but not limited to, all interest
accrued (or which would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant Second
Priority Document whether or not the claim for such interest is allowed as a
claim in such Insolvency or Liquidation Proceeding. To the extent any payment
with respect to

 

--------------------------------------------------------------------------------


 

the Second Priority Claims (whether by or on behalf of any Grantor, as proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
fraudulent or preferential in any respect, set aside or required to be paid to a
Grantor in possession, trustee, receiver or similar Person (other than as a
result of intentional misconduct), then the obligation or part thereof
originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

“Second Priority Claim Distribution Condition” shall mean the maintenance by the
Borrowers of Unrestricted Cash (as defined in the Loan Agreement) in an amount
not less than $7,500,000.00, tested on a pro forma basis based on the average
pro forma liquidity over the 30 days immediately preceding the date of such
payment and on the date such payment is proposed to be made.

 

“Second Priority Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or held as
security for any Second Priority Claim.

 

“Second Lien Agent” initially means Lane Five in its capacity as collateral
agent for the Second Priority Lenders and its successors and assigns as such
under the terms and conditions of the Second Priority Documents and, if at any
time, the Second Priority Lenders do not have an agent, the representative
appointed by the Second Priority Lenders pursuant to the terms of the Second
Priority Documents.

 

“Second Priority Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Second Priority
Claims or under which rights or remedies with respect to such Liens are
governed, including, but not limited to, the Second Priority Security Agreement,
as the same may be amended, restated or otherwise modified from time to time
after the date thereof pursuant to the terms of this Agreement.

 

“Second Priority Documents” means the Subordinated Credit Agreement, any
guaranties of the Second Priority Claims delivered from time to time by certain
parties, the Second Priority Collateral Documents, and each of the other
agreements, documents and instruments providing for or evidencing any Obligation
under the Subordinated Credit Agreement and any other related document or
instrument executed or delivered pursuant to any Second Priority Document at any
time or otherwise evidencing any Second Priority Claims

 

“Second Priority Guaranty” means any guaranty agreement delivered from time to
time, by any Person for the benefit of the Second Priority Lenders guarantying
any Obligations under the Second Priority Documents.

 

“Second Priority Lenders” means the Persons holding Second Priority Claims,
including the Noteholders, the Second Lien Agent, and any other agent,
representative or trustee for any of the foregoing.

 

“Second Priority Obligations” means Obligations arising under the Second
Priority Documents.

 

--------------------------------------------------------------------------------


 

“Second Priority Security Agreement” means the Security Agreement dated as of
June 27, 2014, among the Company and the other Grantors and the Second Lien
Agent for the benefit of the Second Priority Lenders.

 

“Senior Agent” means (i) Crystal Financial LLC, in its capacity as
administrative agent and collateral agent under the Loan Agreement and the Loan
Documents, and also includes its successors thereunder as collateral agent for
the First Priority Lenders (or if there is more than one agent, a majority of
them) under the First Priority Documents exercising substantially the same
rights and powers, or if there is no acting Senior Agent under the Loan
Agreement, the Required Lenders; and (ii) if the Loan Agreement is no longer the
Loan Agreement, the financial institution then acting as lead agent or
collateral agent (in its capacity as such) under the Loan Agreement and the
related loan documents and also includes its successors thereunder as lead agent
or collateral agent for the First Priority Lenders thereunder (or if there is
more than one agent, a majority of them) under such First Priority Documents
exercising substantially the same rights and powers, or if there is no acting
lead agent or collateral agent under the Loan Agreement, First Priority Lenders
thereunder holding more than 50% of the aggregate outstanding term Indebtedness
and revolving credit commitments thereunder.

 

“Senior Debt Cap” shall mean the principal amount of the Obligations under the
First Priority Documents, not exceed at any time $25,000,000 in the aggregate,
minus (b) the sum of (i) the aggregate amount of all payments of Revolving Loans
that result in a permanent reduction of the total Revolving Commitment under the
First Priority Documents (other than payments of Revolving Loans in connection
with a Refinancing thereof) plus (ii) the aggregate amount of all principal
payments and prepayments of the Total Term Loan Outstandings received by the
First Priority Lenders that result in a permanent reduction of the total Term
Loan Commitment under the First Priority Documents (other than payments of the
Term Loan in connection with a Refinancing thereof in accordance with the terms
hereof).

 

“Subordinated Credit Agreement” has the meaning set forth in the Recitals hereto
and includes the Note Purchase Agreement.

 

“Subordinated Securities” means any (a) debt securities issued in substitution
of or exchange for all or any portion of the Second Priority Obligations that
(i) are subordinated in right of payment, performance and otherwise to the First
Priority Obligations (and/or any debt securities issued in substitution of or
exchange for all or any portion of such First Priority Obligations) to at least
the same extent that the Second Priority Obligations are subordinated to the
First Priority Obligations pursuant to the terms of this Agreement and (ii) do
not have the benefit of any obligation of any Person (whether as issuer,
guarantor, or otherwise) unless the First Priority Obligations have the benefit
of the obligation of such Person (and the obligations of such Person are
subordinated at least to the extent provided in this Agreement with respect to
the Second Priority Obligations, to the payment of all First Priority
Obligations at the time outstanding and all debt securities issued in exchanged
therefor at the time outstanding), and/or (b) equity securities issued in
substitution of or exchange for all or any portion of the Second Priority
Obligations, provided that such equity securities shall not provide for
mandatory redemption or mandatory dividend or distribution payments prior to
payment in full of the First Priority Obligations.

 

--------------------------------------------------------------------------------


 

“Subsidiary” means any “Subsidiary” of any Borrower or the Company, as defined
in the Loan Agreement or the Subordinated Credit Agreement.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE CERTIFICATE

 

This Certificate is executed and delivered under that certain Intercreditor and
Subordination Agreement, dated as of June 27, 2014, as the same may be amended
from time to time (“Subordination Agreement”) by and among Crystal Financial
LLC, as Senior Agent (the “Senior Agent”), Lane Five Partners LP, as Second Lien
Agent (the “Second Lien Agent”), Body Central Stores, Inc., Body Central
Services, Inc., and Body Central Direct, Inc. (collectively as “Borrowers”), and
Body Central Corp. (the “Company”) and the other Grantors listed on the
signature pages thereto, and all capitalized terms used in this Certificate,
unless otherwise defined herein, shall be defined as in the Subordination
Agreement.

 

The undersigned, a duly authorized officer of the Company or, if applicable, of
the Senior Agent, hereby certifies as follows:

 

1.             The Collateral proposed to be released (“Released Collateral”) is
specifically described in Attachment 1 to this Certificate;

 

2.             The consideration to be received for the Released Collateral (as
reasonably determined by the undersigned), as of                               
[(a date within [    ] days of the Certificate)] is as follows:

 

 

 

3.             The sale of, or agreement to sell, such Released Collateral is a
bona fide sale to a person which is not an Affiliate (as defined in the Loan
Agreement) of the Company or the First Priority Lenders; and

 

4.             If this Certificate is executed by the Borrowers and/or the
Company or another Grantor, an First Priority Default has occurred and is
continuing under the Loan Agreement; and

 

5.             All proceeds from the sale or other disposition of the Released
Collateral, net of reasonable and customary expenses of sale and expenses
reasonably required to consummate the sale (including without limitation unpaid
taxes), will be applied as specified by Section 4 of the Subordination
Agreement, or otherwise as ordered by a court of competent jurisdiction.

 

6.             The form(s) of the release documentation which the Senior Agent
has requested be executed by the Second Priority Lenders (or by the Second Lien
Agent) is/are attached hereto.

 

This Certificate shall constitute notice of a proposed sale or other disposition
pursuant to Section 5 of the Subordination Agreement and is given as of
                                    .

 

[SIGNATURES APPEAR NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

BODY CENTRAL STORES, INC.,

 

As a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BODY CENTRAL SERVICES, INC.,

 

As a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BODY CENTRAL DIRECT, INC.,

 

As a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BODY CENTRAL CORP.,

 

As Company and as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[or]

 

 

 

 

 

 

 

 

CRYSTAL FINANCIAL LLC,

 

as Senior Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------